UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-4474 Name of Registrant: Vanguard California Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 28, 2011 Item 1: Schedule of Investments Vanguard California Tax-Exempt Money Market Fund Schedule of Investments As of February 28, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.7%) California (100.6%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Institute for Defense Analyses) VRDO 0.240% 3/7/11 LOC 11,945 11,945 Anaheim CA Housing Finance Agency Home Mortgage Revenue VRDO 0.290% 3/7/11 LOC 5,485 5,485 1 Anaheim CA Public Financing Authority Lease Revenue (Anaheim Public Improvements Project) TOB VRDO 0.250% 3/7/11 LOC 47,240 47,240 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB PUT 0.430% 7/28/11 9,865 9,865 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.260% 3/7/11 41,910 41,910 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.260% 3/7/11 3,200 3,200 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.270% 3/7/11 7,500 7,500 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.160% 3/7/11 LOC 10,000 10,000 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.170% 3/7/11 LOC 20,000 20,000 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.180% 3/7/11 LOC 12,500 12,500 California Department of Water Resources Power Supply Revenue VRDO 0.220% 3/7/11 18,500 18,500 California Department of Water Resources Power Supply Revenue VRDO 0.220% 3/7/11 25,000 25,000 California Department of Water Resources Power Supply Revenue VRDO 0.230% 3/7/11 10,000 10,000 California Economic Recovery Bonds GO 5.000% 3/1/11 (Prere.) 37,220 37,220 California Economic Recovery Bonds GO PUT 5.000% 7/1/11 (Prere.) 32,000 32,500 California Economic Recovery Bonds GO VRDO 0.250% 3/7/11 LOC 18,000 18,000 California Educational Facilities Authority Revenue (California Institute of Technology) VRDO 0.200% 3/7/11 47,300 47,300 1 California Educational Facilities Authority Revenue (Loyola Marymount University) TOB VRDO 0.260% 3/7/11 LOC 3,998 3,998 California Educational Facilities Authority Revenue (Stanford University) CP 0.360% 3/30/11 40,000 40,000 California Educational Facilities Authority Revenue (Stanford University) CP 0.270% 4/26/11 18,482 18,482 1 California Educational Facilities Authority Revenue (Stanford University) TOB PUT 0.430% 8/11/11 37,310 37,310 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.250% 3/7/11 7,155 7,155 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.250% 3/7/11 4,465 4,465 California Educational Facilities Authority Revenue (University of San Francisco) VRDO 0.300% 3/7/11 LOC 13,850 13,850 California Educational Facilities Authority Revenue (University of San Francisco) VRDO 0.300% 3/7/11 LOC 5,000 5,000 1 California Educational Facilities Authority Revenue (University of Southern California) TOB PUT 0.450% 5/19/11 15,045 15,045 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.260% 3/7/11 4,860 4,860 California GO 5.000% 6/1/11 (Prere.) 7,375 7,461 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.210% 3/7/11 LOC 13,950 13,950 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.210% 3/7/11 LOC 42,900 42,900 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.210% 3/7/11 LOC 7,100 7,100 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) VRDO 0.200% 3/7/11 18,450 18,450 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) VRDO 0.210% 3/7/11 10,250 10,250 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) VRDO 0.210% 3/7/11 5,850 5,850 California Health Facilities Financing Authority Revenue (Memorial Health Services) VRDO 0.210% 3/7/11 61,275 61,275 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.200% 3/7/11 LOC 13,490 13,490 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.230% 3/7/11 LOC 4,645 4,645 California Health Facilities Financing Authority Revenue (Stanford Hospital) PUT 3.450% 6/15/11 10,000 10,087 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.260% 3/7/11 6,700 6,700 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.260% 3/7/11 10,000 10,000 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.260% 3/7/11 13,325 13,325 California Housing Finance Agency Home Mortgage Revenue VRDO 0.230% 3/7/11 LOC 50,375 50,375 California Housing Finance Agency Home Mortgage Revenue VRDO 0.230% 3/7/11 LOC 8,680 8,680 California Housing Finance Agency Home Mortgage Revenue VRDO 0.230% 3/7/11 LOC 31,200 31,200 California Housing Finance Agency Home Mortgage Revenue VRDO 0.260% 3/7/11 LOC 16,300 16,300 California Housing Finance Agency Home Mortgage Revenue VRDO 0.260% 3/7/11 LOC 13,900 13,900 California Housing Finance Agency Home Mortgage Revenue VRDO 0.260% 3/7/11 LOC 10,365 10,365 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.240% 3/7/11 LOC 9,100 9,100 California Infrastructure & Economic Development Bank Revenue (Academy of Motion Picture Arts & Sciences Obligated Group) VRDO 0.230% 3/7/11 LOC 35,000 35,000 California Infrastructure & Economic Development Bank Revenue (Academy of Sciences) VRDO 0.170% 3/1/11 LOC 12,800 12,800 California Infrastructure & Economic Development Bank Revenue (Academy of Sciences) VRDO 0.170% 3/1/11 LOC 3,850 3,850 California Infrastructure & Economic Development Bank Revenue (Academy of Sciences) VRDO 0.170% 3/1/11 LOC 14,125 14,125 California Infrastructure & Economic Development Bank Revenue (Academy of Sciences) VRDO 0.170% 3/1/11 LOC 7,245 7,245 California Infrastructure & Economic Development Bank Revenue (American National Red Cross) VRDO 0.220% 3/7/11 LOC 14,575 14,575 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.260% 3/7/11 (Prere.) 21,855 21,855 California Infrastructure & Economic Development Bank Revenue (Buck Institute for Age Research) VRDO 0.210% 3/7/11 LOC 28,800 28,800 California Infrastructure & Economic Development Bank Revenue (Los Angeles County Museum of NaturalHistory Foundation) VRDO 0.170% 3/1/11 LOC 8,000 8,000 California Infrastructure & Economic Development Bank Revenue (Los Angeles County Museum of NaturalHistory Foundation) VRDO 0.170% 3/1/11 LOC 5,000 5,000 California Infrastructure & Economic Development Bank Revenue (Pacific Gas & Electric Co.) VRDO 0.170% 3/1/11 LOC 1,500 1,500 California Infrastructure & Economic Development Bank Revenue (Prinsco Inc. Project) VRDO 0.470% 3/7/11 LOC 8,100 8,100 California Infrastructure & Economic Development Bank Revenue (SRI International) VRDO 0.230% 3/7/11 LOC 5,000 5,000 California Infrastructure & Economic Development Bank Revenue (SRI International) VRDO 0.230% 3/7/11 LOC 4,385 4,385 California Municipal Finance Authority Recovery Zone Revenue (Chevron USA) VRDO 0.150% 3/1/11 5,600 5,600 California Municipal Finance Authority Revenue (Notre Dame High School, San Jose) VRDO 0.340% 3/7/11 LOC 6,090 6,090 California Municipal Finance Authority Revenue (Westmont College) VRDO 0.260% 3/7/11 LOC 13,500 13,500 1 California Public Works Board Lease Revenue (Regents of The University of California) TOB VRDO 0.260% 3/7/11 9,875 9,875 1 California State University Revenue Systemwide TOB VRDO 0.310% 3/7/11 (4) 20,475 20,475 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.250% 3/7/11 80,000 80,000 California Statewide Communities Development Authority Industrial Development Revenue (Fiorella Investments LLC Project) VRDO 1.000% 3/7/11 LOC 8,295 8,295 California Statewide Communities Development Authority Multifamily Housing Revenue (Canyon Springs Apartments Project) VRDO 0.280% 3/7/11 LOC 10,105 10,105 California Statewide Communities Development Authority Multifamily Housing Revenue (Knolls Apartments) VRDO 0.260% 3/7/11 LOC 12,715 12,715 California Statewide Communities Development Authority Multifamily Housing Revenue (Ridgeway Apartments) VRDO 0.220% 3/7/11 LOC 7,200 7,200 California Statewide Communities Development Authority Multifamily Housing Revenue (Village Green Apartments) VRDO 0.270% 3/7/11 LOC 5,800 5,800 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.240% 3/7/11 20,000 20,000 California Statewide Communities Development Authority Revenue (Motion Picture & Television Fund) VRDO 0.230% 3/7/11 LOC 17,200 17,200 California Statewide Communities Development Authority Revenue (Rady Children's Hospital - San Diego) VRDO 0.170% 3/1/11 LOC 5,000 5,000 California Statewide Communities Development Authority Revenue (Rady Children's Hospital - San Diego) VRDO 0.210% 3/7/11 LOC 25,000 25,000 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.260% 3/7/11 21,565 21,565 Castaic Lake CA Water Agency Revenue COP VRDO 0.220% 3/7/11 LOC 19,975 19,975 1 Central Basin Municipal Water District California COP TOB VRDO 0.270% 3/7/11 (4) 7,500 7,500 1 Cerritos CA Community College District GO TOB VRDO 0.260% 3/7/11 7,845 7,845 1 Chino Basin CA Regional Financing Authority Revenue (Inland Empire Utilities Agency) TOB VRDO 0.260% 3/7/11 10,795 10,795 Chula Vista CA Multifamily Housing Revenue (Teresina Apartments) VRDO 0.250% 3/7/11 LOC 18,970 18,970 City of San Diego CA TRAN 2.000% 4/29/11 10,000 10,025 City of San Jose CA Financing Authority Lease Revenue CP 0.290% 5/4/11 LOC 34,648 34,648 1 Contra Costa CA Community College District GO TOB VRDO 0.260% 3/7/11 (4) 5,110 5,110 1 Contra Costa CA Community College District GO TOB VRDO 0.350% 3/7/11 5,200 5,200 1 Contra Costa CA Transportation Authority Sales Tax Revenue TOB VRDO 0.260% 3/7/11 20,000 20,000 Contra Costa County CA Multifamily Housing Revenue (Park Regency) VRDO 0.250% 3/7/11 LOC 47,200 47,200 Contra Costa County CA Multifamily Housing Revenue (Pleasant Hill BART Transit Village Apartments Project) VRDO 0.270% 3/7/11 LOC 43,800 43,800 1 Desert CA Community College District GO TOB VRDO 0.260% 3/7/11 12,375 12,375 East Bay CA Municipal Utility District Waste Water System Revenue PUT 0.280% 2/1/12 8,000 8,000 2 East Bay CA Municipal Utility District Water System Revenue VRDO 0.290% 3/1/12 33,000 33,000 Eastern California Municipal Water District Water & Sewer COP 5.000% 7/1/11 (Prere.) 21,370 21,706 1 Eastern California Municipal Water District Water & Sewer COP TOB VRDO 0.260% 3/7/11 1,590 1,590 1 Eastern California Municipal Water District Water & Sewer Revenue TOB VRDO 0.270% 3/7/11 3,940 3,940 Eastern California Municipal Water District Water & Sewer Revenue VRDO 0.200% 3/7/11 35,000 35,000 Eastern California Municipal Water District Water & Sewer Revenue VRDO 0.210% 3/7/11 12,800 12,800 Eastern California Municipal Water District Water & Sewer Revenue VRDO 0.210% 3/7/11 27,200 27,200 Escondido CA Community Development (Escondido Promenade Project) COP VRDO 0.470% 3/7/11 LOC 9,400 9,400 Escondido CA Community Development Multifamily Revenue (Heritage Park Apartments) VRDO 0.290% 3/7/11 LOC 4,250 4,250 Fremont CA COP VRDO 0.240% 3/7/11 LOC 5,000 5,000 Fresno County CA TRAN 2.000% 6/30/11 50,000 50,267 Garden Grove CA Housing Authority Multifamily Housing Revenue (Valley View Senior Villas Project) VRDO 0.280% 3/7/11 LOC 9,100 9,100 1 Grossmont CA Union High School District GO TOB VRDO 0.260% 3/7/11 25,945 25,945 Hayward CA Housing Authority Multifamily Housing Revenue (Barrington Hills Apartments) VRDO 0.240% 3/7/11 LOC 6,150 6,150 Hemet CA Unified School District COP VRDO 0.230% 3/7/11 LOC 10,000 10,000 Irvine CA Assessment District No. 05-21 Improvement Revenue (Northwest Irvine) VRDO 0.240% 3/1/11 LOC 6,400 6,400 Irvine CA Assessment District No. 89-10 Improvement Revenue (Northwest Irvine) VRDO 0.240% 3/1/11 LOC 13,115 13,115 Irvine CA Assessment District No. 97-17 Improvement Revenue VRDO 0.240% 3/1/11 LOC 4,300 4,300 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.240% 3/1/11 LOC 16,186 16,186 Kern County CA TRAN 1.500% 6/30/11 42,200 42,344 Livermore CA COP VRDO 0.240% 3/7/11 LOC 14,500 14,500 Livermore CA Redevelopment Agency Multi- Family Housing Revenue (Livermore Independent Senior Apartments) VRDO 0.240% 3/7/11 LOC 6,640 6,640 Livermore CA Redevelopment Agency Multi- Family Housing Revenue (Richards Manor) VRDO 0.290% 3/7/11 LOC 4,770 4,770 1 Long Beach CA Harbor Revenue TOB VRDO 0.440% 3/7/11 16,005 16,005 Long Beach CA TRAN 2.000% 9/30/11 20,000 20,188 Long Beach CA Water Revenue CP 0.290% 4/4/11 11,000 11,000 1 Los Angeles CA Community College District GO TOB VRDO 0.220% 3/1/11 2,500 2,500 1 Los Angeles CA Community College District GO TOB VRDO 0.260% 3/7/11 16,130 16,130 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Hollywood & Vine Apartments) VRDO 0.250% 3/7/11 LOC 25,000 25,000 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.240% 3/7/11 14,000 14,000 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.250% 3/7/11 7,440 7,440 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.260% 3/7/11 5,530 5,530 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.340% 3/7/11 18,880 18,880 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.340% 3/7/11 7,975 7,975 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.250% 3/7/11 LOC 10,290 10,290 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.260% 3/7/11 7,495 7,495 Los Angeles CA Department of Water & Power Revenue VRDO 0.200% 3/7/11 14,400 14,400 Los Angeles CA Department of Water & Power Revenue VRDO 0.210% 3/7/11 86,500 86,500 Los Angeles CA Department of Water & Power Revenue VRDO 0.210% 3/7/11 55,015 55,015 Los Angeles CA Department of Water & Power Revenue VRDO 0.220% 3/7/11 32,400 32,400 Los Angeles CA Department of Water & Power Revenue VRDO 0.220% 3/7/11 7,675 7,675 Los Angeles CA Harbor Department CP 0.320% 4/7/11 10,000 10,000 1 Los Angeles CA Harbor TOB VRDO 0.260% 3/7/11 4,020 4,020 Los Angeles CA Multifamily Housing Revenue (Beverly Park Apartments) VRDO 0.250% 3/7/11 LOC 15,500 15,500 Los Angeles CA Multifamily Housing Revenue (Fountain Park Project) VRDO 0.250% 3/7/11 LOC 40,000 40,000 Los Angeles CA Multifamily Housing Revenue (Queen Portfolio Apartments Project) VRDO 0.260% 3/7/11 LOC 6,895 6,895 Los Angeles CA Multifamily Housing Revenue (San Regis Project) VRDO 0.260% 3/7/11 LOC 23,600 23,600 Los Angeles CA Municipal Improvement Corp. Lease Revenue CP 0.270% 4/8/11 LOC 20,500 20,500 Los Angeles CA Municipal Improvement Corp. Lease Revenue CP 0.290% 5/5/11 LOC 10,000 10,000 Los Angeles CA Municipal Improvement Corp. Lease Revenue CP 0.300% 6/8/11 LOC 3,503 3,503 Los Angeles CA TRAN 2.000% 3/31/11 25,000 25,030 Los Angeles CA TRAN 2.000% 4/21/11 50,000 50,097 1 Los Angeles CA Unified School District GO TOB VRDO 0.260% 3/7/11 6,660 6,660 1 Los Angeles CA Unified School District GO TOB VRDO 0.260% 3/7/11 9,995 9,995 1 Los Angeles CA Unified School District GO TOB VRDO 0.280% 3/7/11 8,985 8,985 1 Los Angeles CA Wastewater System Revenue TOB VRDO 0.260% 3/7/11 25,000 25,000 1 Los Angeles CA Wastewater System Revenue TOB VRDO 0.260% 3/7/11 7,500 7,500 Los Angeles CA Wastewater System Revenue VRDO 0.260% 3/7/11 LOC 11,685 11,685 1 Los Angeles California Harbor Department Revenue TOB VRDO 0.250% 3/7/11 5,395 5,395 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/11 4,000 4,063 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue VRDO 0.220% 3/1/11 65,025 65,025 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue VRDO 0.220% 3/1/11 36,790 36,790 Los Angeles County CA TRAN 2.000% 6/30/11 25,000 25,095 1 Los Angeles County CA Unified School District GO TOB VRDO 0.260% 3/7/11 5,000 5,000 Los Angeles County CA Unified School District TRAN 2.000% 6/30/11 55,000 55,241 Manteca CA Redevelopment Agency Tax Allocation Revenue VRDO 0.220% 3/1/11 LOC 21,835 21,835 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.260% 3/7/11 (13) 7,525 7,525 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.260% 3/7/11 5,000 5,000 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.260% 3/7/11 6,435 6,435 Metropolitan Water District of Southern California Revenue VRDO 0.170% 3/1/11 20,000 20,000 Metropolitan Water District of Southern California Revenue VRDO 0.210% 3/7/11 50,000 50,000 Metropolitan Water District of Southern California Revenue VRDO 0.230% 3/7/11 26,900 26,900 Mission Viejo CA Community Development Financing Authority Revenue (Mission Viejo Mall Improvement)VRDO 0.230% 3/7/11 LOC 24,900 24,900 1 New Haven CA Unified School District GO TOB VRDO 0.260% 3/7/11 LOC 12,225 12,225 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) VRDO 0.200% 3/7/11 28,795 28,795 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) VRDO 0.230% 3/7/11 LOC 8,000 8,000 1 Nuveen California Investment Quality Municipal Fund VRDP VRDO 0.510% 3/7/11 LOC 18,000 18,000 1 Nuveen California Municipal Market Opportunity Fund VRDP VRDO 0.430% 3/7/11 LOC 20,000 20,000 1 Nuveen California Performance Plus Municipal Fund VRDP VRDO 0.510% 3/7/11 LOC 15,000 15,000 1 Nuveen California Quality Income Municipal Fund VRDP VRDO 0.510% 3/7/11 LOC 26,000 26,000 1 Nuveen Insured California Premium Income Municipal Fund 2 VRDP VRDO 0.510% 3/7/11 LOC 27,000 27,000 1 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) TOB VRDO 0.250% 3/7/11 LOC 13,710 13,710 Oakland CA TRAN 2.000% 3/30/11 41,000 41,049 Oakland-Alameda County CA Coliseum Authority Lease Revenue (Oakland Coliseum Project) VRDO 0.230% 3/7/11 LOC 67,500 67,500 Orange County CA Apartment Development Revenue VRDO 0.270% 3/7/11 LOC 18,400 18,400 Orange County CA Apartment Development Revenue VRDO 0.290% 3/7/11 LOC 9,550 9,550 1 Orange County CA Sanitation District COP TOB VRDO 0.310% 3/7/11 10,925 10,925 Orange County CA TRAN 2.000% 3/15/11 16,000 16,010 Orange County CA TRAN 2.000% 5/13/11 16,000 16,052 Orange County CA TRAN 2.000% 6/30/11 21,000 21,111 Orange County CA Water District COP VRDO 0.210% 3/7/11 37,550 37,550 Otay CA Water District (Capital Project) COP VRDO 0.280% 3/7/11 LOC 8,500 8,500 1 Palomar Pomerado Health System California Revenue GO TOB VRDO 0.250% 3/7/11 (12) 20,485 20,485 1 Piedmont CA Unified School District GO TOB VRDO 0.260% 3/7/11 6,445 6,445 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) VRDO 0.220% 3/1/11 LOC 49,655 49,655 Riverside CA Electric Revenue VRDO 0.230% 3/7/11 LOC 23,700 23,700 Riverside County CA Industrial Development Authority Empowerment Zone Facility Revenue (Guy Evans Inc. Project) VRDO 0.250% 3/7/11 LOC 5,450 5,450 Riverside County CA Public Facility Project COP VRDO 0.270% 3/7/11 LOC 10,700 10,700 Riverside County CA TRAN 2.000% 3/31/11 40,000 40,052 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.240% 3/7/11 4,885 4,885 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.270% 3/7/11 9,975 9,975 Sacramento CA Municipal Utility District Revenue CP 0.290% 3/9/11 LOC 7,000 7,000 1 Sacramento CA Municipal Utility District Revenue TOB VRDO 0.310% 3/7/11 (4) 13,510 13,510 Sacramento CA Suburban Water District COP VRDO 0.220% 3/7/11 LOC 21,005 21,005 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.200% 3/7/11 47,300 47,300 Sacramento County CA Multifamily Housing (River Pointe Apartments) VRDO 0.270% 3/7/11 LOC 10,000 10,000 Sacramento County CA Sanitation Districts Financing Authority Revenue VRDO 0.230% 3/7/11 LOC 5,000 5,000 1 San Bernardino CA Community College District GO TOB VRDO 0.260% 3/7/11 7,500 7,500 1 San Bernardino CA Community College District GO TOB VRDO 0.300% 3/7/11 41,435 41,435 San Bernardino County CA TRAN 2.000% 6/30/11 57,500 57,806 1 San Diego CA Community College District GO TOB VRDO 0.260% 3/7/11 5,000 5,000 1 San Diego CA Community College District GO TOB VRDO 0.260% 3/7/11 5,000 5,000 1 San Diego CA Community College District GO TOB VRDO 0.260% 3/7/11 3,995 3,995 San Diego CA County & School District TRAN 2.000% 6/30/11 62,500 62,835 San Diego CA Housing Authority Multifamily Housing Revenue (Bay Vista Apartments Project) VRDO 0.250% 3/7/11 LOC 9,690 9,690 San Diego CA Housing Authority Multifamily Housing Revenue (Canyon Rim Apartments) VRDO 0.250% 3/7/11 LOC 32,440 32,440 1 San Diego CA Public Facilities Financing Authority Water Revenue TOB VRDO 0.260% 3/7/11 7,495 7,495 1 San Diego CA Public Facilities Financing Authority Water Revenue TOB VRDO 0.260% 3/7/11 10,310 10,310 1 San Diego CA Unified School District GO TOB PUT 0.450% 5/19/11 24,535 24,535 San Diego County CA Regional Transportation Authority Sales Tax Revenue VRDO 0.240% 3/7/11 5,000 5,000 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.250% 3/7/11 (4) 50,585 50,585 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.260% 3/7/11 10,100 10,100 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.260% 3/7/11 4,825 4,825 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.260% 3/7/11 (4) 6,840 6,840 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.260% 3/7/11 (4) 9,500 9,500 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.320% 3/7/11 (4) 6,100 6,100 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.320% 3/7/11 9,800 9,800 San Diego County CA Water Authority Revenue CP 0.260% 3/1/11 20,000 20,000 San Diego County CA Water Authority Revenue CP 0.280% 3/4/11 10,000 10,000 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.250% 3/7/11 LOC 10,000 10,000 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.250% 3/7/11 7,500 7,500 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.260% 3/7/11 13,595 13,595 San Francisco CA City & County Finance Corp. Lease Revenue (Moscone Center Expansion) VRDO 0.220% 3/7/11 LOC 8,850 8,850 San Francisco CA City & County International Airport Revenue VRDO 0.250% 3/7/11 LOC 16,000 16,000 San Francisco CA City & County Redevelopment Agency Multifamily Housing Revenue (Third & Mission Streets) VRDO 0.280% 3/7/11 LOC 65,200 65,200 San Francisco CA City & County Unified School District TRAN 2.000% 6/30/11 25,000 25,130 San Joaquin County CA Transportation Authority Sales Tax Revenue 5.000% 4/1/11 10,000 10,039 1 San Jose CA Financing Authority Lease Revenue TOB VRDO 0.260% 3/7/11 (13) 25,960 25,960 San Jose CA Multifamily Housing Revenue (Cinnabar Commons) VRDO 0.250% 3/7/11 LOC 16,600 16,600 San Jose CA Redevelopment Agency Tax Allocation Revenue 6.000% 8/1/11 (ETM) 2,915 2,985 1 San Jose CA Unified School District GO TOB VRDO 0.260% 3/7/11 7,310 7,310 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.280% 3/7/11 LOC 5,000 5,000 San Mateo CA Redevelopment Authority Tax Allocation Revenue 5.000% 8/1/11 (Prere.) 1,000 1,019 San Mateo CA Redevelopment Authority Tax Allocation Revenue 5.200% 8/1/11 (Prere.) 2,045 2,086 San Mateo CA Redevelopment Authority Tax Allocation Revenue 5.400% 8/1/11 (Prere.) 2,575 2,629 San Mateo CA Redevelopment Authority Tax Allocation Revenue 5.400% 8/1/11 (Prere.) 1,000 1,021 San Mateo CA Redevelopment Authority Tax Allocation Revenue 5.500% 8/1/11 (Prere.) 2,635 2,692 San Mateo CA Redevelopment Authority Tax Allocation Revenue 5.600% 8/1/11 (Prere.) 4,185 4,277 1 San Mateo County CA Community College District GO TOB VRDO 0.260% 3/7/11 4,315 4,315 1 San Mateo County CA Community College District GO TOB VRDO 0.280% 3/7/11 11,660 11,660 Santa Clara County CA El Camino Hospital DistrictFacilities Authority Revenue (Valley Medical Center Project) VRDO 0.270% 3/7/11 LOC 14,150 14,150 Santa Clara County CA El Camino Hospital DistrictFacilities Authority Revenue (Valley Medical Center Project) VRDO 0.270% 3/7/11 LOC 14,900 14,900 Santa Clara County CA Financing Authority Lease Revenue (VMC Facility Replacement Project) VRDO 0.210% 3/7/11 15,430 15,430 1 Sequoia CA Unified School District GO TOB VRDO 0.260% 3/7/11 (4) 5,860 5,860 1 Sonoma County CA Junior College District GO TOB VRDO 0.250% 3/7/11 30,855 30,855 South Coast CA Local Education Agencies TRAN 2.000% 8/9/11 10,000 10,061 South Placer CA Wastewater Authority Revenue VRDO 0.220% 3/7/11 LOC 40,350 40,350 1 Sunnyvale California Wastewater Revenue TOB VRDO 0.250% 3/7/11 13,320 13,320 1 Sweetwater CA Unified School District GO TOB VRDO 0.270% 3/7/11 (13) 16,445 16,445 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.250% 3/7/11 LOC 10,000 10,000 University of California Regents CP 0.280% 3/9/11 20,300 20,300 University of California Regents Medical Center Revenue VRDO 0.190% 3/1/11 10,920 10,920 1 University of California Revenue TOB VRDO 0.230% 3/7/11 6,665 6,665 1 University of California Revenue TOB VRDO 0.250% 3/7/11 29,195 29,195 1 University of California Revenue TOB VRDO 0.260% 3/7/11 1,890 1,890 1 University of California Revenue TOB VRDO 0.260% 3/7/11 6,000 6,000 1 University of California Revenue TOB VRDO 0.260% 3/7/11 3,470 3,470 1 University of California Revenue TOB VRDO 0.260% 3/7/11 3,495 3,495 Ventura County CA TRAN 2.000% 7/1/11 18,935 19,037 Western Municipal Water District Facilities Authority California Water Revenue VRDO 0.200% 3/7/11 LOC 8,400 8,400 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.220% 3/7/11 LOC 11,000 11,000 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.230% 3/7/11 LOC 35,600 35,600 Puerto Rico (0.1%) Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 3,500 3,661 Total Tax-Exempt Municipal Bonds (Cost $4,590,233) Total Investments (100.7%) (Cost $4,590,233) Other Assets and Liabilities-Net (-0.7%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2011, the aggregate value of these securities was $1,173,258,000, representing 25.7% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 28, 2011. Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At February 28, 2011, 100% of the fund's investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard California Long-Term Tax-Exempt Fund Schedule of Investments As of February 28, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.2%) California (98.3%) ABAG Finance Authority for Nonprofit Corps. California Revenue (School of the Mechanical Arts-Lick-Wilmerding High School) 5.250% 10/1/26 1,000 972 ABAG Finance Authority for Nonprofit Corps. California Revenue (School of the Mechanical Arts-Lick-Wilmerding High School) 5.300% 10/1/32 3,180 2,807 Alameda CA Corridor Transportation Authority Revenue 5.125% 10/1/17 (14) 5,000 5,031 Alameda CA Corridor Transportation Authority Revenue 5.125% 10/1/18 (14) 2,000 2,012 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 30,375 6,952 Alameda County CA Unified School District GO 0.000% 8/1/24 (4) 3,510 1,519 Alameda County CA Unified School District GO 0.000% 8/1/29 (4) 5,000 1,458 Anaheim CA Public Financing Authority Revenue (Distribution System) 5.000% 10/1/21 (14) 3,390 3,549 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 4,000 4,076 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/31 2,395 2,400 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/39 5,285 4,995 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 10/1/42 5,000 4,423 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.625% 4/1/44 10,000 10,126 Cabrillo CA Community College District Revenue 0.000% 5/1/26 (2) 9,000 3,687 California County CA Tobacco Securitization Agency 0.000% 6/1/28 7,500 5,933 California County CA Tobacco Securitization Agency 0.000% 6/1/36 7,500 5,372 California Department of Water Resources Power Supply Revenue 6.000% 5/1/12 (Prere.) 13,000 13,979 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 7,500 8,492 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 8,000 9,094 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 10,000 11,308 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 5,000 5,570 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 30,000 32,372 California Department of Water Resources Power Supply Revenue VRDO 0.230% 3/7/11 LOC 14,600 14,600 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/25 8,810 9,412 California Economic Recovery Bonds GO 5.000% 7/1/17 (14) 25,000 25,286 California Economic Recovery Bonds GO 5.000% 7/1/18 15,850 17,869 California Economic Recovery Bonds GO 5.000% 7/1/19 9,290 10,469 California Economic Recovery Bonds GO 5.000% 7/1/20 19,855 22,068 California Economic Recovery Bonds GO 5.250% 7/1/21 16,985 18,891 California Economic Recovery Bonds GO 5.000% 7/1/22 5,000 5,244 California Educational Facilities Authority Revenue (California Institute of Technology) 5.000% 10/1/39 1,500 1,469 California Educational Facilities Authority Revenue (California Institute of Technology) 5.000% 11/1/39 3,000 3,029 California Educational Facilities Authority Revenue (College of Arts & Crafts) 6.875% 6/1/19 1,615 1,747 California Educational Facilities Authority Revenue (College of Arts & Crafts) 5.750% 6/1/25 2,000 1,863 California Educational Facilities Authority Revenue (Pomona College) 0.000% 7/1/34 3,155 723 California Educational Facilities Authority Revenue (Pomona College) 0.000% 7/1/35 3,155 660 1 California Educational Facilities Authority Revenue (Pomona College) 0.000% 7/1/36 3,155 613 1 California Educational Facilities Authority Revenue (Pomona College) 0.000% 7/1/37 3,155 574 1 California Educational Facilities Authority Revenue (Pomona College) 0.000% 7/1/39 2,805 446 California Educational Facilities Authority Revenue (Pomona College) 0.000% 7/1/40 1,580 235 1 California Educational Facilities Authority Revenue (Stanford University) 5.000% 3/15/26 5,330 5,999 California Educational Facilities Authority Revenue (University of San Francisco) 6.125% 10/1/36 1,250 1,259 California Educational Facilities Authority Revenue (University of San Francisco) VRDO 0.300% 3/7/11 LOC 4,200 4,200 California Educational Facilities Authority Revenue (University of Southern California) 4.750% 10/1/37 1,650 1,555 California Educational Facilities Authority Revenue (University of Southern California) 5.250% 10/1/38 3,250 3,286 2 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.260% 3/1/11 3,887 3,887 California Educational Facilities Authority Revenue (University of the Pacific) 5.000% 11/1/25 2,000 2,009 California GO 6.250% 9/1/12 (3) 6,070 6,305 California GO 7.000% 11/1/13 (14) 65 66 California GO 5.000% 10/1/14 1,900 2,086 California GO 5.250% 10/1/14 (14) 1,955 1,960 California GO 5.000% 11/1/14 32,840 36,091 California GO 5.000% 11/1/15 1,520 1,687 California GO 5.000% 3/1/19 1,250 1,381 California GO 6.000% 4/1/19 1,690 1,977 California GO 6.000% 8/1/19 (3) 210 214 California GO 5.000% 4/1/20 1,460 1,583 California GO 5.000% 11/1/22 1,000 1,041 California GO 5.000% 3/1/25 7,000 7,137 California GO 5.125% 2/1/26 15,325 15,446 California GO 5.000% 6/1/26 (14) 20,000 20,180 California GO 5.000% 9/1/28 10,650 10,638 California GO 5.000% 10/1/29 1,400 1,380 California GO 5.250% 10/1/29 4,700 4,742 California GO 4.500% 8/1/30 5,000 4,413 California GO 5.750% 4/1/31 15,000 15,479 California GO 5.000% 6/1/32 35,000 33,282 California GO 6.000% 3/1/33 7,000 7,347 California GO 6.500% 4/1/33 33,000 35,802 California GO 5.000% 6/1/34 32,500 30,460 California GO 4.500% 3/1/35 (2) 2,320 1,977 California GO 6.000% 11/1/35 10,000 10,389 California GO 5.250% 3/1/38 13,565 12,962 California GO 6.000% 4/1/38 21,190 21,873 California GO 5.250% 8/1/38 10,000 9,552 California GO 6.000% 11/1/39 2,700 2,788 California GO 5.500% 3/1/40 12,000 11,880 California GO 5.250% 11/1/40 11,000 10,491 2 California GO TOB VRDO 0.300% 3/1/11 (4)LOC 8,345 8,345 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/33 7,950 7,021 California Health Facilities Financing Authority Revenue (Adventist Health System/West) VRDO 0.170% 3/1/11 LOC 1,305 1,305 California Health Facilities Financing Authority Revenue (Casa Colina) 6.125% 4/1/32 10,000 9,605 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 4.750% 7/1/19 (14) 765 765 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.625% 7/1/25 5,000 5,088 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/39 5,000 5,013 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 10,000 10,853 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/27 7,000 6,569 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/39 7,000 6,084 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) 6.500% 11/1/38 3,000 3,051 California Health Facilities Financing Authority Revenue (Providence Health & Services) 6.500% 10/1/33 2,000 2,176 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.500% 10/1/39 5,500 5,271 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.750% 7/1/39 5,000 5,003 California Health Facilities Financing Authority Revenue (Stanford Hospital) PUT 3.450% 6/15/11 5,000 5,043 California Health Facilities Financing Authority Revenue (Sutter Health) 5.250% 8/15/22 5,000 5,133 California Health Facilities Financing Authority Revenue (Sutter Health) 5.250% 11/15/46 20,500 17,475 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) 5.000% 1/1/28 (Prere.) 6,500 7,291 California Infrastructure & Economic Development Bank Revenue (J. David Gladstone Institutes Project) 5.500% 10/1/18 3,905 3,980 California Infrastructure & Economic Development Bank Revenue (J. David Gladstone Institutes Project) 5.500% 10/1/20 1,500 1,524 California Infrastructure & Economic Development Bank Revenue (J. David Gladstone Institutes Project) 5.250% 10/1/34 20,040 17,188 California Infrastructure & Economic Development Bank Revenue (Kaiser Hospital Assistance I-LLC) 5.500% 8/1/31 7,610 7,174 California Infrastructure & Economic Development Bank Revenue (Kaiser Hospital Assistance I-LLC) 5.550% 8/1/31 5,500 5,254 California Infrastructure & Economic Development Bank Revenue (Orange County Performing Arts Center) VRDO 0.260% 3/1/11 LOC 4,300 4,300 California Infrastructure & Economic Development Bank Revenue (Pacific Gas & Electric Co.) VRDO 0.170% 3/1/11 LOC 1,400 1,400 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/31 (14) 7,635 6,635 California Infrastructure & Economic Development Bank Revenue (YMCA of Metropolitan Los Angeles Project) 5.250% 2/1/26 (2) 4,750 4,639 California Municipal Finance Authority (CommunityHospitals of Central California Obligated Group) COP 5.500% 2/1/39 11,000 9,281 California Municipal Finance Authority Revenue (University of La Verne) 5.250% 6/1/20 2,420 2,390 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.170% 3/1/11 LOC 4,700 4,700 California Public Works Board Lease Revenue (Community Colleges) 5.000% 3/1/27 (14) 5,970 5,577 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 1/1/15 (2) 3,900 4,153 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 1/1/17 6,000 6,340 California Public Works Board Lease Revenue (Department of Corrections) 6.500% 9/1/17 (2) 25,000 27,612 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 12/1/17 (14) 13,835 14,544 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 12/1/19 (14) 15,230 15,705 California Public Works Board Lease Revenue (Department of General Services) 6.000% 4/1/25 6,000 6,251 California Public Works Board Lease Revenue (Department of General Services) 6.250% 4/1/34 6,975 7,072 California Public Works Board Lease Revenue (Office of Emergency Services) 5.000% 3/1/27 (14) 8,950 8,360 California Public Works Board Lease Revenue (Regents of The University of California) 5.250% 11/1/27 (14) 9,045 9,108 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/30 17,000 16,609 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/17 5,000 5,330 California Public Works Board Lease Revenue (Various Capital Projects) 6.250% 11/1/24 5,000 5,365 California State University Revenue Systemwide 5.250% 11/1/19 (4) 5,000 5,462 California State University Revenue Systemwide 5.250% 11/1/20 (4) 4,745 5,174 California State University Revenue Systemwide 5.000% 11/1/21 (2) 17,215 17,580 California State University Revenue Systemwide 5.750% 11/1/27 4,500 4,727 California State University Revenue Systemwide 5.250% 11/1/34 5,000 4,791 California Statewide Communities Development Authority Health Facility Revenue (Adventist Health System/West) 5.000% 3/1/35 14,500 12,651 California Statewide Communities Development Authority Health Facility Revenue (Henry Mayo Newhall Memorial Hospital) 5.000% 10/1/18 5,875 5,877 California Statewide Communities Development Authority Health Facility Revenue (Memorial Health Services) 6.000% 10/1/23 8,500 8,799 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/40 7,000 5,899 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System) 5.250% 7/1/30 5,000 4,307 California Statewide Communities Development Authority Revenue (John Muir Health) 5.000% 8/15/34 7,390 6,551 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.500% 11/1/32 16,250 15,421 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.250% 3/1/45 10,250 8,724 California Statewide Communities Development Authority Revenue (Los Angeles Orthopaedic Hospital Foundation & Orthopaedic Hospital) 5.750% 6/1/30 (2) 6,680 6,223 California Statewide Communities Development Authority Revenue (Proposition 1A Receivables Program) 5.000% 6/15/13 9,000 9,512 California Statewide Communities Development Authority Revenue (Sutter Health) 5.500% 8/15/34 10,885 10,335 2 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.260% 3/7/11 10,800 10,800 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 4.875% 11/15/36 7,230 5,688 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 7.250% 11/15/41 3,000 3,131 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/38 18,000 14,870 Clovis CA Unified School District GO 0.000% 8/1/13 (14) 4,935 4,669 Clovis CA Unified School District GO 0.000% 8/1/15 (14) 2,770 2,401 Clovis CA Unified School District GO 0.000% 8/1/16 (14) 2,865 2,356 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/32 (14) 15,765 15,984 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/36 10,000 10,043 East Bay CA Regional Park District Revenue 5.000% 9/1/25 2,000 2,149 East Bay CA Regional Park District Revenue 5.000% 9/1/27 4,070 4,298 Eastern California Municipal Water District Water & Sewer Revenue 6.750% 7/1/12 (14) 4,530 4,706 Escondido CA Union High School District GO 0.000% 11/1/20 (14) 4,000 2,221 Fontana CA Public Financing Authority Subordinate Lien Tax Allocation Revenue 5.000% 10/1/29 (2) 9,450 8,161 Fontana CA Public Financing Authority Subordinate Lien Tax Allocation Revenue 5.000% 10/1/32 (2) 12,575 10,339 Fontana CA Unified School District GO 5.250% 8/1/31 (4) 6,115 5,943 Foothill-De Anza CA Community College District GO 0.000% 8/1/17 (14) 3,000 2,355 Foothill-De Anza CA Community College District GO 0.000% 8/1/22 (14) 3,850 2,130 Foothill-De Anza CA Community College District GO 0.000% 8/1/23 (14) 3,590 1,831 Foothill-De Anza CA Community College District GO 0.000% 8/1/25 (14) 2,390 1,046 Foothill/Eastern Corridor Agency California Toll Road Revenue 0.000% 1/15/26 10,000 9,025 Foothill/Eastern Corridor Agency California Toll Road Revenue 0.000% 1/1/29 (ETM) 7,460 3,140 Foothill/Eastern Corridor Agency California Toll Road Revenue 0.000% 1/15/33 10,000 1,652 Foothill/Eastern Corridor Agency California Toll Road Revenue 0.000% 1/15/34 10,000 1,554 Fresno CA Airport Revenue 5.500% 7/1/30 (4) 1,500 1,500 Galivan CA Joint Community College District GO 5.500% 8/1/28 (2) 3,405 3,450 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 4,000 4,420 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 35,105 38,146 Golden State Tobacco Securitization Corp. California 4.500% 6/1/27 24,280 17,409 Golden State Tobacco Securitization Corp. California 5.000% 6/1/30 (2) 20,000 17,484 Golden State Tobacco Securitization Corp. California 5.000% 6/1/33 13,525 8,779 Golden State Tobacco Securitization Corp. California 5.125% 6/1/47 12,785 7,635 Golden State Tobacco Securitization Corp. California 5.750% 6/1/47 13,500 8,974 3 Grossmont CA Healthcare District GO 6.125% 7/15/40 2,500 2,574 Hartnell CA Community College District GO 5.000% 8/1/13 (Prere.) 1,550 1,710 Hartnell CA Community College District GO 5.000% 8/1/13 (Prere.) 1,735 1,914 Hartnell CA Community College District GO 5.000% 8/1/13 (Prere.) 2,370 2,614 Irvine CA Ranch Water District Revenue VRDO 0.190% 3/1/11 LOC 11,900 11,900 Irvine CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/30 (2) 8,000 7,004 Kern CA High School District GO 6.400% 8/1/14 (ETM) 1,490 1,759 Kern CA High School District GO 6.400% 8/1/15 (ETM) 1,645 2,005 Kern CA High School District GO 6.400% 8/1/16 (ETM) 1,815 2,258 Kern County CA GO 5.750% 8/1/35 (12) 2,000 2,019 La Mesa-Spring Valley CA School District GO 5.375% 8/1/12 (Prere.) 1,775 1,898 La Mesa-Spring Valley CA School District GO 5.375% 8/1/12 (Prere.) 2,000 2,138 La Mesa-Spring Valley CA School District GO 5.375% 8/1/12 (Prere.) 1,890 2,021 La Mesa-Spring Valley CA School District GO 5.375% 8/1/12 (Prere.) 1,570 1,679 Loma Linda CA Hospital Revenue (Loma Linda University) 5.000% 12/1/20 6,155 5,503 Loma Linda CA Hospital Revenue (Loma Linda University) 5.000% 12/1/21 2,500 2,211 Long Beach CA Finance Authority Lease Revenue (Aquarium of the South Pacific) 5.500% 11/1/13 (2) 3,680 3,735 Long Beach CA Finance Authority Lease Revenue (Aquarium of the South Pacific) 5.500% 11/1/18 (2) 4,675 4,699 Long Beach CA Finance Authority Lease Revenue (Temple & Willow Facility) 5.500% 10/1/18 (14) 5,030 5,038 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.500% 11/15/37 5,500 4,937 Long Beach CA Finance Authority Tax Revenue 5.500% 8/1/26 (2) 7,570 6,580 Long Beach CA Finance Authority Tax Revenue 5.500% 8/1/31 (2) 4,015 3,331 Long Beach CA Harbor Revenue 5.000% 5/15/17 (14) 3,655 3,981 Los Angeles CA Community College District GO 5.500% 8/1/25 3,980 4,167 Los Angeles CA Community College District GO 5.000% 8/1/32 (14) 7,340 7,161 Los Angeles CA Community College District GO 6.000% 8/1/33 5,000 5,351 Los Angeles CA Community College District GO 5.250% 8/1/39 5,000 4,927 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/17 (14) 6,800 7,119 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/22 2,000 2,141 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/27 5,000 5,173 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/29 5,000 5,025 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/30 3,195 3,137 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/25 4,070 4,258 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/29 (2) 10,000 10,157 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/30 (2) 16,000 16,111 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 (2) 5,000 4,980 Los Angeles CA Department of Water & Power Revenue 5.250% 7/1/32 7,000 7,115 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/34 (14) 5,995 5,849 Los Angeles CA Department of Water & Power Revenue 5.375% 7/1/34 3,000 3,043 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/36 (14) 2,000 1,925 Los Angeles CA Department of Water & Power Revenue 5.250% 7/1/38 1,890 1,871 Los Angeles CA Department of Water & Power Revenue VRDO 0.230% 3/1/11 15,900 15,900 Los Angeles CA Unified School District GO 5.000% 7/1/13 (Prere.) 10,000 10,985 Los Angeles CA Unified School District GO 5.000% 7/1/14 5,000 5,479 Los Angeles CA Unified School District GO 5.000% 7/1/19 3,950 4,353 Los Angeles CA Unified School District GO 5.000% 7/1/20 (3) 6,655 7,134 Los Angeles CA Unified School District GO 5.000% 7/1/21 3,500 3,732 Los Angeles CA Unified School District GO 5.000% 7/1/24 (2) 9,745 10,022 Los Angeles CA Unified School District GO 5.000% 7/1/24 (2) 7,500 7,713 Los Angeles CA Unified School District GO 5.250% 7/1/24 6,275 6,508 Los Angeles CA Unified School District GO 5.250% 7/1/25 5,000 5,148 Los Angeles CA Unified School District GO 5.250% 7/1/28 7,000 7,092 Los Angeles CA Unified School District GO 5.000% 7/1/30 (3) 7,500 7,327 Los Angeles CA Unified School District GO 5.000% 7/1/30 (2) 10,875 10,650 Los Angeles CA Unified School District GO 5.000% 7/1/32 (4) 8,000 7,715 Los Angeles CA Unified School District GO 5.000% 1/1/34 5,000 4,771 Los Angeles CA Unified School District GO 5.250% 7/1/34 10,000 9,867 Los Angeles CA Wastewater System Revenue 4.750% 6/1/30 (4) 4,645 4,541 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/23 (14) 4,000 4,044 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/24 (14) 4,000 4,004 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/25 (14) 1,265 1,253 Los Angeles County CA Public Works Financing Authority Revenue 5.500% 10/1/18 (4) 2,110 2,373 Los Angeles County CA Sanitation Districts Financing Authority Capital Projects Revenue 4.500% 10/1/42 (2) 15,000 11,935 Los Angeles County CA Schools Regionalized Business Services Corp. COP 0.000% 8/1/14 (ETM) 1,000 875 Los Angeles County CA Schools Regionalized Business Services Corp. COP 0.000% 8/1/20 (2) 2,095 1,154 M-S-R California Energy Authority Revenue 7.000% 11/1/34 7,000 7,690 M-S-R California Energy Authority Revenue 6.500% 11/1/39 7,000 7,250 M-S-R California Public Power Agency Revenue (San Juan Project) 6.125% 7/1/13 (2) 5,080 5,291 M-S-R California Public Power Agency Revenue (San Juan Project) 6.750% 7/1/20 (ETM) 13,225 16,197 Metropolitan Water District of Southern California Revenue 5.000% 7/1/25 3,410 3,595 Metropolitan Water District of Southern California Revenue 5.000% 7/1/28 4,235 4,373 Metropolitan Water District of Southern California Revenue VRDO 3.600% 3/1/11 3,900 3,900 Modesto CA High School District GO 0.000% 8/1/15 (14) 5,000 4,272 Modesto CA High School District GO 0.000% 8/1/17 (14) 3,000 2,244 Modesto CA High School District GO 0.000% 8/1/18 (14) 3,225 2,223 Modesto CA Irrigation District COP 5.500% 7/1/35 1,000 962 Modesto CA Irrigation District COP 5.000% 10/1/36 (2) 4,795 4,194 Modesto CA Irrigation District Financing Authority Revenue (Woodland Project) 6.500% 10/1/11 (ETM) 1,585 1,642 Modesto CA Irrigation District Financing Authority Revenue (Woodland Project) 6.500% 10/1/22 (ETM) 9,750 11,923 Monterey Park CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/16 (4) 1,010 1,028 Monterey Park CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/17 (4) 1,060 1,075 Monterey Park CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/18 (4) 1,115 1,126 Monterey Park CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/19 (4) 1,120 1,129 Monterey Park CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/20 (4) 1,180 1,186 Mount San Antonio CA Community College District GO 5.250% 8/1/14 (Prere.) 3,010 3,424 Mount San Antonio CA Community College District GO 5.250% 8/1/14 (Prere.) 3,170 3,606 Mount San Antonio CA Community College District GO 5.250% 8/1/14 (Prere.) 3,335 3,794 Napa Valley CA Unified School District Election GO 4.500% 8/1/42 (4) 4,690 3,818 New Haven CA Unified School District GO 12.000% 8/1/16 (4) 2,480 3,694 New Haven CA Unified School District GO 12.000% 8/1/17 (4) 1,500 2,312 Newark CA Unified School District GO 0.000% 8/1/11 (4) 1,670 1,662 Newark CA Unified School District GO 0.000% 8/1/12 (4) 1,820 1,785 Newark CA Unified School District GO 0.000% 8/1/13 (4) 2,050 1,940 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) 6.000% 12/1/40 3,500 3,550 North Orange County CA Community College District GO 5.375% 8/1/12 (Prere.) 5,080 5,461 Northern California Gas Authority No. 1 Revenue 0.653% 7/1/13 14,000 13,299 Northern California Gas Authority No. 1 Revenue 0.803% 7/1/17 17,000 14,422 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/11 2,000 2,031 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/12 2,935 3,092 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/18 3,500 3,923 Northern California Power Agency Revenue (Hydroelectric Project) 6.300% 7/1/18 (14) 10,000 11,273 Northern California Power Agency Revenue (Hydroelectric Project) 7.500% 7/1/21 (Prere.) 1,810 2,386 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/28 (14) 11,140 10,593 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.500% 2/1/14 (2) 2,890 2,915 Oceanside CA Community Development Commission Multifamily Rental Housing Revenue (Vista Del Oro Apartments) PUT 4.450% 4/1/11 4,260 4,274 Oceanside CA Unified School District GO 0.000% 8/1/25 (12) 6,865 2,751 Orange County CA Water District Revenue 5.000% 8/15/41 6,855 6,698 Palmdale CA COP 5.250% 9/1/19 (14) 1,310 1,396 Palmdale CA COP 5.250% 9/1/20 (14) 1,450 1,546 Palmdale CA COP 5.250% 9/1/21 (14) 1,605 1,686 Palmdale CA COP 5.250% 9/1/22 (14) 1,765 1,831 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 5.700% 9/2/18 890 909 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 5.700% 9/2/19 895 908 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 5.750% 9/2/20 890 897 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 5.750% 9/2/26 4,460 4,173 Palomar Pomerado Health System California Revenue 5.375% 11/1/11 (14) 3,865 3,870 Palomar Pomerado Health System California Revenue 5.375% 11/1/13 (14) 6,730 6,736 Palomar Pomerado Health System California Revenue COP 6.000% 11/1/41 3,000 2,650 Palomar Pomerado Health System California Revenue GO 4.500% 8/1/32 (14) 12,500 10,186 Peralta CA Community College District Revenue 5.000% 8/1/39 4,000 3,655 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.700% 8/1/13 (4)(Prere.) 7,000 7,955 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/19 (2) 1,150 686 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/21 (2) 2,575 1,306 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/22 (2) 3,755 1,745 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/24 (2) 1,000 387 Pomona CA Unified School District GO 5.600% 8/1/14 (ETM) 1,585 1,828 Pomona CA Unified School District GO 5.600% 8/1/15 (ETM) 2,000 2,369 Pomona CA Unified School District GO 5.600% 8/1/16 (ETM) 1,000 1,203 Pomona CA Unified School District GO 7.500% 8/1/17 (ETM) 2,540 3,354 Port of Oakland CA Revenue 5.000% 11/1/16 (14) 8,160 8,832 Port of Oakland CA Revenue 5.000% 11/1/17 (14) 5,000 5,390 Rancho Mirage CA Joint Powers Financing Authority Revenue (Eisenhower Medical Center) 5.000% 7/1/47 15,900 12,260 Rancho Mirage CA Redevelopment Agency Tax Allocation Revenue 5.125% 4/1/21 (14) 2,650 2,649 Rancho Mirage CA Redevelopment Agency Tax Allocation Revenue 5.250% 4/1/26 (14) 2,905 2,696 Rancho Mirage CA Redevelopment Agency Tax Allocation Revenue 5.250% 4/1/33 (14) 3,000 2,520 Rio Hondo CA Community College District GO 5.000% 8/1/30 6,655 6,383 2 Riverside CA Electric Revenue TOB VRDO 0.220% 3/1/11 (4) 6,750 6,750 Riverside CA Electric Revenue VRDO 0.230% 3/7/11 LOC 18,700 18,700 Riverside CA Unified School District Community Facilities District No. 7 (Victoria Grove) Special Tax Revenue 5.000% 9/1/31 (2) 7,295 6,197 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 0.000% 6/1/13 (14) 5,000 4,591 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 0.000% 6/1/14 (14) 2,000 1,756 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 0.000% 6/1/15 (14) 2,000 1,657 Roseville CA Electric System Revenue 5.000% 2/1/37 4,500 4,203 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/22 1,440 1,374 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/28 2,450 2,170 Sacramento CA Financing Authority Lease Revenue 5.375% 11/1/14 (2) 6,835 7,070 Sacramento CA Financing Authority Lease Revenue 5.400% 11/1/20 (2) 6,785 6,996 Sacramento CA Municipal Utility District Revenue 5.900% 7/1/20 (2) 15,850 18,442 Sacramento County CA Airport Revenue 5.250% 7/1/12 (Prere.) 2,305 2,452 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 12/1/26 (14) 5,000 5,137 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 12/1/30 (14) 5,650 5,686 Sacramento County CA Water Financing Authority Revenue (Agency Zones 40 & 41) 5.000% 6/1/21 (14) 2,000 2,099 San Bernardino County CA Medical Center COP 6.500% 8/1/17 (14) 17,915 19,015 San Diego CA Community College District GO 5.250% 8/1/33 2,500 2,522 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/34 6,000 6,015 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/39 2,000 1,974 San Diego CA Public Facilities Financing Authority Water Revenue 5.750% 8/1/35 2,500 2,617 San Diego CA Public Facilities Financing Authority Water Revenue 5.500% 8/1/39 5,000 5,077 San Diego CA Unified School District GO 0.000% 7/1/15 (14) 2,770 2,433 San Diego CA Unified School District GO 5.500% 7/1/24 (14) 10,000 10,827 San Diego CA Unified School District GO 5.500% 7/1/24 (4) 14,015 15,535 San Diego CA Unified School District GO 5.500% 7/1/25 (14) 9,000 9,676 San Diego County CA COP 5.250% 10/1/21 1,485 1,490 San Diego County CA COP 5.000% 2/1/28 (2) 2,000 1,986 San Diego County CA COP 5.250% 10/1/28 2,745 2,609 San Diego County CA COP 5.000% 2/1/30 (2) 2,345 2,281 San Diego County CA COP 5.375% 10/1/41 7,045 6,097 San Diego County CA Water Authority Revenue COP 5.000% 5/1/26 (4) 7,275 7,384 San Francisco CA Bay Area Rapid Transit District GO 5.000% 8/1/35 10,000 10,027 San Francisco CA City & County International Airport Revenue 5.250% 5/1/12 (14)(Prere.) 4,305 4,548 San Francisco CA City & County International Airport Revenue 5.250% 5/1/12 (14)(Prere.) 4,770 5,040 San Francisco CA City & County International Airport Revenue 5.250% 5/1/12 (14)(Prere.) 5,020 5,304 San Francisco CA City & County International Airport Revenue 5.000% 5/1/18 6,300 6,874 San Francisco CA City & County International Airport Revenue 5.000% 5/1/19 12,000 12,972 San Francisco CA City & County International Airport Revenue 5.000% 5/1/20 5,150 5,522 2 San Francisco CA City & County Public Utilites Commission Water Revenue TOB VRDO 0.260% 3/7/11 11,500 11,500 San Francisco CA City & County Public Utility Commission Revenue 5.000% 11/1/35 2,605 2,536 San Francisco CA City & County Public Utility Commission Revenue 4.750% 11/1/36 (4) 4,500 4,202 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay North) 6.500% 8/1/39 2,000 2,006 San Francisco CA City & County Unified School District GO 5.250% 6/15/24 4,000 4,148 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/24 (14) 6,000 1,974 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/25 (14) 6,000 1,787 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/30 (14) 7,000 1,311 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/31 (14) 11,950 2,049 San Jose CA Airport Revenue 5.000% 3/1/33 (2) 13,000 11,974 San Jose CA Redevelopment Agency Tax Allocation Revenue 6.000% 8/1/11 (14) 5,930 6,010 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.500% 8/1/30 850 768 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.500% 8/1/35 2,750 2,315 San Juan CA Unified School District GO 0.000% 8/1/13 (4) 2,220 2,101 San Juan CA Unified School District GO 0.000% 8/1/14 (4) 2,610 2,377 San Juan CA Unified School District GO 0.000% 8/1/16 (4) 2,000 1,644 San Juan CA Unified School District GO 0.000% 8/1/18 (4) 1,785 1,268 San Juan CA Unified School District GO 0.000% 8/1/19 (4) 2,210 1,469 San Juan CA Unified School District GO 0.000% 8/1/20 (4) 4,930 3,023 San Juan CA Unified School District GO 0.000% 8/1/23 (4) 4,540 2,206 San Mateo County CA Community College District GO 5.000% 9/1/31 5,000 5,007 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Capital Project Program) 6.500% 7/1/13 (14) 9,280 9,854 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Capital Project Program) 5.000% 7/1/21 (14) 3,500 3,575 San Ramon Valley CA Unified School District GO 0.000% 7/1/13 (14) 3,680 3,521 San Ramon Valley CA Unified School District GO 0.000% 7/1/14 (14) 8,290 7,572 San Ramon Valley CA Unified School District GO 0.000% 7/1/15 (14) 2,005 1,748 Santa Ana CA Financing Authority Police Administration & Holding Facility Lease Revenue 6.250% 7/1/16 (14) 5,345 5,981 Santa Ana CA Financing Authority Police Administration & Holding Facility Lease Revenue 6.250% 7/1/17 (14) 2,000 2,246 Santa Clara CA Electric Revenue 5.000% 7/1/21 (14) 2,000 2,078 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.250% 5/15/36 5,000 4,810 Santa Clara County CA Financing Authority Lease Revenue (VMC Facility Replacement Project) VRDO 0.210% 3/7/11 7,700 7,700 Santa Rosa CA Wastewater Revenue 6.000% 7/2/15 (2) 5,995 6,498 Santa Rosa CA Wastewater Revenue 6.000% 9/1/15 (4) 4,780 5,172 Solano County CA COP 5.250% 11/1/12 (Prere.) 3,785 4,075 Solano County CA COP 5.250% 11/1/12 (Prere.) 3,770 4,059 South San Francisco CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/35 (14) 8,610 6,773 Southern California Public Power Authority Revenue 5.000% 7/1/29 5,000 5,044 Southern California Public Power Authority Revenue (Mead-Adelanto Project) VRDO 0.190% 3/1/11 4,900 4,900 Southern California Public Power Authority Revenue (Milford Wind Corridor Phase I Project) 5.000% 7/1/30 5,000 5,017 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/17 1,865 1,889 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/33 5,400 4,804 Southern California Public Power Authority Revenue (Transmission Project) 5.750% 7/1/21 (14) 220 221 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/23 5,000 5,224 Tobacco Securitization Authority Revenue (Northern California Tobacco Settlement) 5.375% 6/1/38 4,500 3,076 Tobacco Securitization Authority Revenue (Southern California Tobacco Settlement) 4.750% 6/1/25 9,790 8,108 Tobacco Securitization Authority Revenue (Southern California Tobacco Settlement) 5.000% 6/1/37 2,155 1,399 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) 5.000% 9/1/40 3,000 2,477 Turlock CA Irrigation District Revenue 5.000% 1/1/35 3,000 2,724 Ukiah CA Electric Revenue 6.250% 6/1/18 (14) 5,085 5,436 Union CA Elementary School District GO 0.000% 9/1/15 (14) 3,860 3,344 Union CA Elementary School District GO 0.000% 9/1/16 (14) 1,500 1,233 Union CA Elementary School District GO 0.000% 9/1/17 (14) 2,295 1,775 Union CA Elementary School District GO 0.000% 9/1/18 (14) 1,630 1,152 Union CA Elementary School District GO 0.000% 9/1/19 (14) 1,750 1,157 Union CA Elementary School District GO 0.000% 9/1/20 (14) 2,300 1,403 Union CA Elementary School District GO 0.000% 9/1/21 (14) 2,000 1,129 University of California Revenue 5.750% 5/15/25 7,000 7,820 University of California Revenue 4.750% 5/15/33 12,425 11,492 University of California Revenue 5.000% 5/15/33 (2) 20,790 20,244 University of California Revenue 5.000% 5/15/34 3,220 3,100 University of California Revenue 5.000% 5/15/40 1,905 1,783 2 University of California Revenue TOB VRDO 0.320% 3/7/11 (4) 2,300 2,300 Vallejo CA Sanitation & Flood Control COP 5.000% 7/1/19 (14) 4,279 4,308 Ventura County CA Community College District GO 5.500% 8/1/33 8,000 8,250 Walnut CA Energy Center Authority Revenue 5.000% 1/1/35 2,000 1,828 Walnut CA Energy Center Authority Revenue 5.000% 1/1/40 5,000 4,475 Walnut Valley CA Unified School District GO 6.000% 8/1/14 (ETM) 2,205 2,564 Walnut Valley CA Unified School District GO 6.000% 8/1/15 (ETM) 2,470 2,954 Walnut Valley CA Unified School District GO 6.000% 8/1/16 (ETM) 2,690 3,277 Washington Township CA Health Care District Revenue 5.000% 7/1/32 3,000 2,530 Washington Township CA Health Care District Revenue 5.000% 7/1/37 3,500 2,838 Yuba City CA Unified School District GO 0.000% 9/1/15 (14) 1,870 1,565 Yuba City CA Unified School District GO 0.000% 9/1/17 (14) 2,060 1,480 Yuba City CA Unified School District GO 0.000% 9/1/19 (14) 2,270 1,393 Puerto Rico (0.9%) Puerto Rico Municipal Finance Agency GO 5.250% 7/1/19 (11) 2,250 2,287 Puerto Rico Municipal Finance Agency GO 5.250% 7/1/20 (11) 1,300 1,308 Puerto Rico Municipal Finance Agency GO 5.250% 8/1/20 (11) 2,255 2,269 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/14 (Prere.) 75 84 Puerto Rico Public Finance Corp. Revenue PUT 5.750% 2/1/12 LOC 16,000 16,377 Total Tax-Exempt Municipal Bonds (Cost $2,552,333) Total Investments (99.2%) (Cost $2,552,333) Other Assets and Liabilities-Net (0.8%) Net Assets (100%) 1 Securities with a value of $1,970,000 have been segregated as initial margin for open futures contracts. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2011, the aggregate value of these securities was $43,582,000, representing 1.7% of net assets. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 28, 2011. California Long-Term Tax-Exempt Fund Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. California Long-Term Tax-Exempt Fund The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of February 28, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds  2,500,115  Futures ContractsAssets 1 5   Futures ContractsLiabilities 1 (156)   Total (151) 2,500,115  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). California Long-Term Tax-Exempt Fund At February 28, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year U.S. Treasury Note June 2011 (156) (34,054) (57) 5-Year U.S. Treasury Note June 2011 (317) (37,069) (100) 10-Year U.S. Treasury Note June 2011 (523) (62,262) (199) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At February 28, 2011, the cost of investment securities for tax purposes was $2,558,932,000. Net unrealized depreciation of investment securities for tax purposes was $58,817,000, consisting of unrealized gains of $49,653,000 on securities that had risen in value since their purchase and $108,470,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard California Intermediate-Term Tax-Exempt Fund Schedule of Investments As of February 28, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.2%) California (98.3%) ABAG Finance Authority for Nonprofit Corps. California Revenue (899 Charleston Project) VRDO 0.240% 3/1/11 LOC 16,720 16,720 ABAG Finance Authority for Nonprofit Corps. California Revenue (Acacia Creek at Union City Project)VRDO 0.240% 3/1/11 15,975 15,975 Alameda CA Corridor Transportation Authority Revenue 5.125% 10/1/14 (14) 10,150 10,221 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/20 (2) 12,250 6,563 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/29 (2) 30,000 7,469 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 8,000 1,831 Alameda County CA (Medical Center Project) COP 5.250% 6/1/12 (ETM) 1,595 1,664 Alameda County CA (Medical Center Project) COP 5.250% 6/1/13 (ETM) 1,785 1,862 Alameda County CA (Medical Center Project) COP 5.375% 6/1/14 (ETM) 1,880 1,976 Alameda County CA (Medical Center Project) COP 5.375% 6/1/15 (ETM) 3,960 4,163 Alameda County CA COP 5.375% 12/1/12 (14) 11,000 11,387 Alameda County CA COP 5.375% 12/1/13 (14) 13,930 14,369 Alameda County CA COP 5.375% 12/1/14 (14) 4,790 4,932 Alameda County CA COP 5.375% 12/1/15 (14) 1,500 1,545 Alvord CA Unified School District GO 5.900% 2/1/24 (4) 3,865 4,177 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 10/1/21 (14) 4,425 4,710 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 10/1/22 (14) 4,660 4,895 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 10/1/24 (14) 5,175 5,330 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 10/1/25 (14) 5,450 5,583 Anaheim CA Union High School District GO 5.375% 8/1/12 (Prere.) 1,250 1,336 Antioch CA Public Financing Authority Reassessment Revenue 5.000% 9/2/13 (2) 6,530 6,537 Bakersfield CA Wastewater Revenue 5.000% 9/15/24 (4) 7,600 7,795 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (2) 32,610 32,848 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 50,000 50,411 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (10) 5,000 5,067 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/18 5,665 6,309 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/23 11,625 12,442 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/25 3,000 3,149 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/26 10,000 10,376 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.250% 4/1/29 11,280 11,617 Burbank CA Public Financing Authority Revenue (Golden State Redevelopment Project) 5.250% 12/1/12 (2) 3,540 3,672 Burbank CA Public Financing Authority Revenue (Golden State Redevelopment Project) 5.250% 12/1/13 (2) 4,615 4,819 Cabrillo CA Community College District Revenue 0.000% 8/1/11 (14) 2,465 2,450 Cabrillo CA Community College District Revenue 0.000% 8/1/12 (14) 2,525 2,463 Cabrillo CA Community College District Revenue 0.000% 8/1/13 (14) 2,590 2,445 Cabrillo CA Community College District Revenue 0.000% 8/1/14 (14) 2,655 2,418 California County CA Tobacco Securitization Agency 0.000% 6/1/21 15,000 13,224 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (Prere.) 12,225 13,074 California Department of Water Resources Power Supply Revenue 6.000% 5/1/12 (Prere.) 12,500 13,441 California Department of Water Resources Power Supply Revenue 6.000% 5/1/12 (Prere.) 13,970 15,022 California Department of Water Resources Power Supply Revenue 5.500% 5/1/13 6,110 6,493 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 15,000 16,779 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 5,000 5,661 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 17,000 19,248 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 25,000 28,392 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 14,600 16,581 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 5,475 6,224 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 17,950 20,405 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 19,590 22,209 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 1,215 1,377 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 3,660 4,139 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 20,290 22,944 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 50,000 54,610 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 20,000 21,844 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 5,000 5,570 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 14,675 15,835 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/12 (3)(ETM) 90 97 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/12 (14) 3,550 3,819 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/24 5,000 5,368 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/26 8,565 9,050 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/26 (14) 3,535 3,688 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/27 8,300 8,776 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/27 3,900 4,241 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/28 4,505 4,873 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/29 4,640 4,984 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/30 1,850 1,971 California Economic Recovery Bonds GO 5.250% 7/1/13 44,420 48,206 California Economic Recovery Bonds GO 5.250% 7/1/14 (14) 5,155 5,715 California Economic Recovery Bonds GO 5.250% 7/1/14 (ETM) 3,385 3,847 California Economic Recovery Bonds GO 5.250% 7/1/14 11,615 12,877 California Economic Recovery Bonds GO 5.000% 7/1/17 (14) 28,000 28,320 California Economic Recovery Bonds GO 5.000% 7/1/18 27,090 30,540 California Economic Recovery Bonds GO 5.000% 7/1/19 28,530 32,151 California Economic Recovery Bonds GO 5.000% 7/1/20 48,810 54,251 California Economic Recovery Bonds GO 5.250% 7/1/21 45,385 50,478 California Economic Recovery Bonds GO 5.000% 7/1/22 16,280 17,075 California Economic Recovery Bonds GO VRDO 0.220% 3/1/11 LOC 2,200 2,200 California Educational Facilities Authority Revenue (College of Arts & Crafts) 6.875% 6/1/14 360 388 California Educational Facilities Authority Revenue (College of Arts & Crafts) 6.875% 6/1/15 380 413 California Educational Facilities Authority Revenue (College of Arts & Crafts) 6.875% 6/1/16 400 437 California Educational Facilities Authority Revenue (Stanford University) 5.000% 3/15/26 20,000 22,510 California Educational Facilities Authority Revenue (University of San Francisco) VRDO 0.300% 3/7/11 LOC 1,400 1,400 California GO 5.000% 2/1/12 (Prere.) 9,400 9,800 California GO 5.000% 4/1/12 2,000 2,084 California GO 5.000% 3/1/13 20,640 22,042 California GO 5.000% 3/1/14 5,000 5,443 California GO 5.000% 10/1/14 2,000 2,196 California GO 5.000% 11/1/14 1,390 1,528 California GO 5.000% 3/1/15 1,000 1,100 California GO 5.375% 4/1/15 125 129 California GO 5.000% 12/1/15 1,470 1,584 California GO 5.000% 4/1/17 11,000 12,221 California GO 5.250% 2/1/18 (14) 8,000 8,995 California GO 6.000% 2/1/18 (2) 6,240 7,271 California GO 5.000% 3/1/18 1,850 2,052 California GO 5.500% 4/1/18 20,000 22,792 California GO 5.000% 8/1/18 1,895 2,062 California GO 5.000% 10/1/18 20,000 22,149 California GO 5.500% 4/1/19 11,245 12,803 California GO 5.000% 5/1/19 10,000 10,568 California GO 5.000% 8/1/19 30,000 31,740 California GO 5.000% 10/1/19 (14) 14,800 15,839 California GO 5.250% 2/1/20 7,500 8,339 California GO 5.000% 3/1/20 55,285 57,787 California GO 5.000% 8/1/20 14,890 15,804 California GO 5.000% 3/1/21 2,250 2,418 California GO 5.500% 4/1/21 2,000 2,203 California GO 5.000% 6/1/22 12,000 12,341 California GO 5.000% 9/1/23 12,120 12,399 California GO 5.000% 10/1/23 12,500 12,788 California GO 5.000% 12/1/23 7,500 7,700 California GO 5.000% 3/1/24 3,000 3,076 California GO 5.000% 8/1/24 (4) 31,275 31,772 California GO 5.000% 8/1/24 10,000 10,173 California GO 5.000% 10/1/24 13,440 13,659 California GO 5.000% 11/1/24 6,000 6,113 California GO 5.000% 11/1/24 5,000 5,128 California GO 5.000% 12/1/24 2,000 2,038 California GO 5.000% 8/1/25 10,000 10,138 California GO 5.000% 12/1/25 21,015 21,338 California GO 5.000% 3/1/26 5,000 5,037 California GO 5.000% 3/1/26 8,500 8,604 California GO 5.000% 4/1/26 37,480 37,857 California GO 5.000% 11/1/26 7,500 7,597 California GO 5.000% 4/1/27 24,285 24,385 California GO 5.750% 4/1/27 31,455 33,157 California GO 4.500% 8/1/27 6,000 5,502 California GO 5.000% 3/1/28 10,855 10,843 California GO 5.750% 4/1/28 30,000 31,460 California GO 5.000% 6/1/28 10,005 9,993 California GO 5.250% 3/1/30 20,000 20,014 California GO 4.500% 8/1/30 12,670 11,183 California GO 5.000% 3/1/31 5,535 5,325 California GO 5.750% 4/1/31 30,000 30,957 California GO 6.000% 3/1/33 12,000 12,595 California GO 6.500% 4/1/33 20,000 21,698 1 California GO TOB VRDO 0.300% 3/1/11 (4)LOC 8,590 8,590 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/16 2,170 2,229 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/19 1,025 1,034 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/33 2,000 1,766 California Health Facilities Financing Authority Revenue (California-Nevada Methodist Homes) 5.000% 7/1/26 1,740 1,635 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.500% 7/1/11 (14) 2,675 2,685 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.500% 7/1/12 (14) 2,465 2,473 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 7/1/19 1,000 1,037 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.500% 7/1/25 5,000 5,024 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.625% 7/1/25 19,820 20,168 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/29 3,000 3,067 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/2/12 8,000 8,368 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 39,000 42,328 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 9,000 9,651 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/14 4,000 4,327 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/16 2,000 2,121 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/17 4,585 4,810 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) 6.250% 11/1/29 5,000 5,097 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospitalat Stanford) 5.000% 8/15/14 (2) 2,280 2,426 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospitalat Stanford) 5.000% 8/15/15 (2) 2,245 2,367 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospitalat Stanford) 5.000% 8/15/16 (2) 2,515 2,629 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospitalat Stanford) 5.000% 8/15/17 (2) 2,630 2,722 California Health Facilities Financing Authority Revenue (Providence Health & Services) 6.250% 10/1/24 3,000 3,367 California Health Facilities Financing Authority Revenue (Providence Health & Services) 6.250% 10/1/28 4,000 4,333 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/17 2,515 2,710 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/18 3,000 3,217 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.500% 7/1/29 10,000 10,099 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/16/14 15,000 16,279 1 California Health Facilities Financing Authority Revenue (St. Joseph Health System) TOB VRDO 0.260% 3/7/11 15,000 15,000 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 11/15/14 2,715 2,906 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 11/15/15 3,000 3,178 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 11/15/16 6,275 6,588 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 5,000 5,023 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.260% 3/7/11 17,500 17,500 California Infrastructure & Economic Development Bank Revenue (Academy of Sciences) VRDO 0.170% 3/1/11 LOC 8,200 8,200 California Infrastructure & Economic Development Bank Revenue (Clean Water State Revolving Fund) 5.000% 10/1/14 2,500 2,656 California Infrastructure & Economic Development Bank Revenue (J. David Gladstone Institutes Project) 5.000% 10/1/11 1,275 1,300 California Infrastructure & Economic Development Bank Revenue (J. David Gladstone Institutes Project) 5.000% 10/1/12 2,950 3,033 California Infrastructure & Economic Development Bank Revenue (J. David Gladstone Institutes Project) 5.000% 10/1/13 2,350 2,411 California Infrastructure & Economic Development Bank Revenue (J. David Gladstone Institutes Project) 5.500% 10/1/14 2,250 2,309 California Infrastructure & Economic Development Bank Revenue (J. David Gladstone Institutes Project) 5.500% 10/1/15 2,430 2,490 California Infrastructure & Economic Development Bank Revenue (J. David Gladstone Institutes Project) 5.500% 10/1/16 3,620 3,703 California Infrastructure & Economic Development Bank Revenue (J. David Gladstone Institutes Project) 5.500% 10/1/17 3,820 3,899 2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 3.900% 12/1/11 9,000 9,220 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 4.000% 12/1/11 15,745 16,158 California Infrastructure & Economic Development Bank Revenue (Pacific Gas & Electric Co.) VRDO 0.170% 3/1/11 LOC 2,300 2,300 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/18 (14) 1,785 1,823 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/19 (14) 1,040 1,052 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/21 (14) 1,145 1,138 California Infrastructure & Economic Development Bank Revenue (State Revolving Fund) 5.000% 10/1/29 7,000 7,050 California Infrastructure & Economic Development Bank Revenue (Workers' Compensation Relief) 5.250% 10/1/13 (2) 18,000 19,639 California Infrastructure & Economic Development Bank Revenue (Workers' Compensation Relief) 5.250% 10/1/14 (2) 25,815 27,912 California Municipal Finance Authority (CommunityHospitals of Central California Obligated Group) COP 5.375% 2/1/29 16,600 14,768 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/16 1,000 1,039 California Municipal Finance Authority Revenue (University of La Verne) 4.750% 6/1/18 2,325 2,302 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/19 2,375 2,350 California Pollution Control Financing Authority Environmental Improvement Revenue (BP West Coast Products LLC Project) PUT 2.600% 9/2/14 13,550 13,516 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.170% 3/1/11 LOC 4,400 4,400 California Pollution Control Financing Authority Revenue (San Diego Gas & Electric Co.) 5.900% 6/1/14 (14) 17,135 18,921 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/20 3,895 3,951 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/11 3,500 3,532 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/12 5,000 5,187 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 12/1/12 (14) 10,625 11,153 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 1/1/18 (2) 27,790 28,976 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 1/1/21 3,975 4,021 California Public Works Board Lease Revenue (Department of Corrections) 5.500% 6/1/21 10,000 10,261 California Public Works Board Lease Revenue (Department of Corrections) 5.500% 6/1/22 10,000 10,185 California Public Works Board Lease Revenue (Department of General Services) 6.000% 4/1/27 5,000 5,142 California Public Works Board Lease Revenue (Department of Mental Health) 5.500% 6/1/15 1,500 1,586 California Public Works Board Lease Revenue (Department of Mental Health) 5.500% 6/1/17 8,000 8,334 California Public Works Board Lease Revenue (Department of Mental Health) 5.500% 6/1/18 5,000 5,170 California Public Works Board Lease Revenue (Regents of The University of California) 5.500% 6/1/14 9,750 10,412 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 6/1/18 (14) 10,310 11,281 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 6/1/20 (14) 7,670 8,282 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 4/1/25 5,765 5,913 California Public Works Board Lease Revenue (Regents of The University of California) 5.250% 11/1/26 (14) 9,010 9,095 California Public Works Board Lease Revenue (Trustees of The California State University) 5.300% 10/1/15 (2) 6,655 6,666 California Public Works Board Lease Revenue (Trustees of The California State University) 5.375% 10/1/16 (14) 4,750 4,757 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/13 2,000 2,125 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/14 4,745 5,072 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/16 6,395 6,845 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/18 4,000 4,205 California Public Works Board Lease Revenue (Various Capital Projects) 5.250% 11/1/20 5,000 5,205 California State University Revenue Systemwide 5.375% 11/1/14 (14) 5,390 5,824 California State University Revenue Systemwide 5.000% 11/1/22 (2) 18,440 18,695 California State University Revenue Systemwide 5.000% 11/1/24 8,690 8,745 California State University Revenue Systemwide 5.000% 11/1/25 11,820 11,833 California State University Revenue Systemwide 5.000% 11/1/26 12,530 12,422 California State University Revenue Systemwide 5.000% 11/1/27 5,000 4,911 1 California State University Revenue Systemwide TOB VRDO 0.260% 3/7/11 (12) 5,000 5,000 California Statewide Communities Development Authority Health Facility Revenue (Adventist Health System/West) 5.000% 3/1/25 14,975 14,246 California Statewide Communities Development Authority Health Facility Revenue (Memorial Health Services) 6.000% 10/1/13 6,920 7,548 California Statewide Communities Development Authority Health Facility Revenue (Memorial Health Services) 6.000% 10/1/14 5,335 5,777 California Statewide Communities Development Authority Health Facility Revenue (Memorial Health Services) 6.000% 10/1/15 7,780 8,358 California Statewide Communities Development Authority Health Facility Revenue (Memorial Health Services) 6.000% 10/1/23 10,000 10,352 California Statewide Communities Development Authority Pollution Control Revenue (Southern California Edison Co.) PUT 4.250% 11/1/16 (3) 15,000 15,767 California Statewide Communities Development Authority Pollution Control Revenue (Southern California Edison Co.) PUT 4.250% 11/1/16 (3) 25,000 25,820 California Statewide Communities Development Authority Revenue (Children's Hospital of Los Angeles)COP 6.000% 6/1/11 (14) 2,365 2,389 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.250% 11/1/30 10,000 9,392 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System - St. Francis Medical Center) 5.250% 7/1/11 1,740 1,754 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System - St. Francis Medical Center) 5.250% 7/1/12 1,500 1,539 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System - St. Francis Medical Center) 5.250% 7/1/13 1,250 1,295 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System - St. Francis Medical Center) 5.000% 7/1/22 5,155 4,832 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System - St. Francis Medical Center) 5.250% 7/1/25 2,100 1,886 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/18 6,190 6,274 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/13 14,000 14,908 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 3.450% 5/1/11 8,750 8,797 California Statewide Communities Development Authority Revenue (Lodi Memorial Hospital) 5.000% 12/1/22 8,000 7,973 California Statewide Communities Development Authority Revenue (Los Angeles Orthopaedic Hospital Foundation & Orthopaedic Hospital) 5.125% 6/1/13 (2) 1,530 1,532 California Statewide Communities Development Authority Revenue (Los Angeles Orthopaedic Hospital Foundation & Orthopaedic Hospital) 5.250% 6/1/14 (2) 1,610 1,612 California Statewide Communities Development Authority Revenue (Proposition 1A Receivables Program) 5.000% 6/15/13 28,000 29,593 California Statewide Communities Development Authority Revenue (Sherman Oaks Project) 5.500% 8/1/15 (2) 4,685 5,005 California Statewide Communities Development Authority Revenue (St. Joseph Health System) 4.500% 7/1/18 (4) 13,395 13,904 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.260% 3/7/11 6,440 6,440 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 7.000% 11/15/29 2,000 2,082 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.500% 5/15/26 5,000 4,786 Central CA Unified School District GO 5.500% 8/1/29 (12) 3,000 3,040 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.000% 7/1/17 1,000 1,095 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.000% 7/1/19 765 829 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.250% 7/1/20 1,025 1,122 Clovis CA Unified School District GO 0.000% 8/1/12 (14) 4,715 4,606 Clovis CA Unified School District GO 0.000% 8/1/18 (14) 3,645 2,590 Compton CA Unified School District GO 5.250% 9/1/13 (Prere.) 1,295 1,440 Compton CA Unified School District GO 5.250% 9/1/13 (Prere.) 1,460 1,624 Compton CA Unified School District GO 5.250% 9/1/13 (Prere.) 1,645 1,830 Contra Costa County CA Public Financing Authority Lease Revenue 5.000% 6/1/22 (14) 15,300 15,664 Corona-Norco CA Unified School District GO 0.000% 8/1/20 (12) 1,825 1,119 Corona-Norco CA Unified School District GO 0.000% 8/1/21 (12) 2,010 1,141 Corona-Norco CA Unified School District GO 0.000% 8/1/22 (12) 1,700 854 Corona-Norco CA Unified School District GO 0.000% 8/1/23 (12) 1,000 465 Corona-Norco CA Unified School District GO 0.000% 8/1/25 (12) 1,325 531 Corona-Norco CA Unified School District GO 0.000% 8/1/26 (12) 1,530 564 Corona-Norco CA Unified School District GO 0.000% 8/1/27 (12) 1,500 511 Corona-Norco CA Unified School District GO 0.000% 8/1/28 (12) 1,290 405 Culver City CA Redevelopment Agency Tax Allocation Revenue 5.375% 11/1/16 (4) 3,260 3,304 East Bay CA Regional Park District Revenue 5.000% 9/1/28 4,415 4,640 Eastern California Municipal Water District Water & Sewer COP 5.000% 7/1/26 5,245 5,315 Eastern California Municipal Water District Water & Sewer COP 5.000% 7/1/27 6,220 6,269 Eastern California Municipal Water District Water & Sewer COP 5.000% 7/1/28 1,000 1,003 Fontana CA Public Financing Authority Subordinate Lien Tax Allocation Revenue 5.000% 10/1/21 (2) 3,335 3,178 Fontana CA Public Financing Authority Subordinate Lien Tax Allocation Revenue 5.000% 10/1/23 (2) 2,875 2,683 Fontana CA Public Financing Authority Subordinate Lien Tax Allocation Revenue 5.000% 10/1/24 (2) 3,475 3,179 Fontana CA Public Financing Authority Subordinate Lien Tax Allocation Revenue 5.000% 10/1/26 (2) 4,480 4,005 Fontana CA Unified School District GO 5.250% 8/1/26 (4) 4,350 4,398 Foothill-De Anza CA Community College District GO 6.000% 8/1/11 1,330 1,350 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.250% 1/15/13 (14) 5,000 4,965 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.375% 1/15/15 (14) 5,000 4,925 Foothill/Eastern Corridor Agency California Toll Road Revenue 0.000% 1/1/27 (ETM) 10,000 4,805 Foothill/Eastern Corridor Agency California Toll Road Revenue 0.000% 1/1/28 (ETM) 7,655 3,444 Fresno CA Sewer Revenue 5.000% 9/1/24 (12) 830 857 Golden State Tobacco Securitization Corp. California 5.000% 6/1/13 (Prere.) 1,930 2,111 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 7,530 8,321 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 5,000 5,525 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 78,395 85,186 Golden State Tobacco Securitization Corp. California 7.800% 6/1/13 (Prere.) 25,170 28,938 Golden State Tobacco Securitization Corp. California 4.500% 6/1/27 76,935 55,162 Golden State Tobacco Securitization Corp. California 5.000% 6/1/33 17,500 11,359 Golden State Tobacco Securitization Corp. California 0.000% 6/1/37 30,000 17,161 Grossmont CA Union High School District GO 0.000% 8/1/28 3,210 1,008 Grossmont CA Union High School District GO 0.000% 8/1/29 6,965 2,032 Grossmont-Cuyamaca CA Community College District GO 0.000% 8/1/25 (12) 14,010 5,789 Grossmont-Cuyamaca CA Community College District GO 0.000% 8/1/28 (12) 21,875 6,845 Huntington Beach CA Union High School District GO 5.000% 8/1/27 (4) 3,530 3,531 Inland Empire Tobacco Securitization Authority California Revenue 4.625% 6/1/21 9,210 7,148 Intermodal Container Transfer Facility Joint Power Authority California Revenue (Union Pacific Railroad Co.) 5.000% 11/1/11 (2) 1,665 1,714 Intermodal Container Transfer Facility Joint Power Authority California Revenue (Union Pacific Railroad Co.) 5.125% 11/1/12 (2) 2,540 2,708 Intermodal Container Transfer Facility Joint Power Authority California Revenue (Union Pacific Railroad Co.) 5.125% 11/1/13 (2) 1,870 2,041 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue 4.600% 9/2/15 (2) 2,855 2,883 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue 4.700% 9/2/16 (2) 2,965 2,985 Irvine CA Ranch Water District Revenue VRDO 0.190% 3/1/11 LOC 11,400 11,400 Irvine CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/25 (2) 8,645 7,769 Kings River Conservation District California COP 5.000% 5/1/12 2,715 2,814 Kings River Conservation District California COP 5.000% 5/1/13 2,315 2,450 Kings River Conservation District California COP 5.000% 5/1/14 3,500 3,751 Kings River Conservation District California COP 5.000% 5/1/15 1,755 1,897 Kings River Conservation District California COP 5.000% 5/1/15 (ETM) 2,590 2,965 Loma Linda CA Hospital Revenue (Loma Linda University) 5.000% 12/1/18 8,665 8,046 Long Beach CA Community College District GO 0.000% 6/1/29 (4) 6,380 1,881 Long Beach CA Finance Authority Lease Revenue 6.000% 11/1/17 (2) 3,670 3,965 Long Beach CA Finance Authority Lease Revenue (Aquarium of the South Pacific) 5.500% 11/1/14 (2) 3,435 3,478 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/20 3,000 2,957 Long Beach CA Finance Authority Natural Gas Purchase Revenue 1.619% 11/15/25 16,845 12,347 Long Beach CA Finance Authority Natural Gas Purchase Revenue 1.639% 11/15/26 15,025 11,074 Los Angeles CA Community College District GO 5.000% 8/1/21 (4) 10,000 10,462 Los Angeles CA Community College District GO 5.000% 8/1/24 6,500 6,679 Los Angeles CA Community College District GO 5.000% 8/1/25 5,000 5,104 Los Angeles CA Community College District GO 5.500% 8/1/25 5,000 5,234 Los Angeles CA Community College District GO 5.000% 8/1/26 6,630 6,720 Los Angeles CA Community College District GO 5.000% 8/1/27 4,250 4,287 Los Angeles CA Community College District GO 5.000% 8/1/27 6,960 7,026 Los Angeles CA Convention & Exhibit Center Authority Lease Revenue 6.125% 8/15/11 (14) 1,300 1,327 Los Angeles CA COP 5.000% 4/1/14 (2) 1,435 1,471 Los Angeles CA COP 5.000% 4/1/15 (2) 1,560 1,593 Los Angeles CA COP 5.000% 4/1/16 (2) 1,725 1,756 Los Angeles CA COP 5.000% 4/1/18 (2) 1,950 1,979 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/13 (14) 10,500 11,239 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/24 4,000 4,101 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/25 3,000 3,098 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/28 5,000 5,143 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/29 4,385 4,348 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/29 5,000 5,117 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/23 (4) 20,605 21,606 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/23 1,335 1,419 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/24 2,770 2,948 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/26 2,350 2,431 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/26 2,000 2,089 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/27 5,000 5,136 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/27 1,655 1,702 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/28 2,000 2,048 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/29 1,670 1,701 Los Angeles CA GO 5.250% 9/1/12 (3) 2,000 2,134 Los Angeles CA GO 5.000% 9/1/19 (14) 4,055 4,360 Los Angeles CA Municipal Improvement Corp. Lease Revenue 5.000% 9/1/12 (14) 7,480 7,821 Los Angeles CA Municipal Improvement Corp. Lease Revenue 5.000% 8/1/25 (14) 7,725 7,554 Los Angeles CA Municipal Improvement Corp. Lease Revenue 5.000% 8/1/28 (14) 8,980 8,452 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 5.000% 1/1/21 (14) 10,830 11,150 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 5.000% 1/1/22 (14) 6,500 6,602 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 5.000% 1/1/23 (14) 14,700 14,825 Los Angeles CA Unified School District GO 5.500% 7/1/12 (14) 5,240 5,550 Los Angeles CA Unified School District GO 6.000% 7/1/12 (3) 1,470 1,565 Los Angeles CA Unified School District GO 5.000% 7/1/13 (4) 4,650 5,022 Los Angeles CA Unified School District GO 5.000% 7/1/13 5,000 5,390 Los Angeles CA Unified School District GO 5.000% 7/1/13 (Prere.) 3,900 4,284 Los Angeles CA Unified School District GO 6.000% 7/1/13 (3) 3,745 4,112 Los Angeles CA Unified School District GO 5.000% 7/1/14 (ETM) 5,000 5,654 Los Angeles CA Unified School District GO 5.000% 7/1/14 5,000 5,479 Los Angeles CA Unified School District GO 6.000% 7/1/14 (3) 1,440 1,619 Los Angeles CA Unified School District GO 5.000% 7/1/15 6,350 7,029 Los Angeles CA Unified School District GO 5.000% 7/1/16 (3) 2,000 2,240 Los Angeles CA Unified School District GO 5.000% 7/1/16 (4) 3,000 3,210 Los Angeles CA Unified School District GO 5.000% 7/1/17 (4) 5,000 5,342 Los Angeles CA Unified School District GO 5.000% 7/1/17 (4) 3,765 4,205 Los Angeles CA Unified School District GO 5.500% 7/1/17 (3) 5,000 5,716 Los Angeles CA Unified School District GO 5.000% 7/1/18 (2) 4,000 4,375 Los Angeles CA Unified School District GO 5.000% 7/1/18 (2) 5,000 5,483 Los Angeles CA Unified School District GO 5.000% 7/1/18 8,360 9,280 Los Angeles CA Unified School District GO 5.000% 7/1/19 (3) 5,000 5,385 Los Angeles CA Unified School District GO 5.000% 7/1/19 (3) 5,000 5,407 Los Angeles CA Unified School District GO 5.000% 7/1/20 (2) 14,135 15,153 Los Angeles CA Unified School District GO 5.000% 7/1/20 (3) 5,000 5,360 Los Angeles CA Unified School District GO 5.000% 7/1/20 (3) 10,000 10,720 Los Angeles CA Unified School District GO 5.000% 7/1/21 (2) 15,940 16,924 Los Angeles CA Unified School District GO 5.000% 7/1/22 (2) 16,760 17,527 Los Angeles CA Unified School District GO 4.500% 7/1/23 (4) 30,825 30,307 Los Angeles CA Unified School District GO 5.000% 7/1/23 (2) 6,000 6,154 Los Angeles CA Unified School District GO 5.000% 7/1/23 (4) 12,975 13,307 Los Angeles CA Unified School District GO 5.000% 7/1/24 (4) 17,210 17,484 Los Angeles CA Unified School District GO 5.000% 7/1/25 (2) 10,235 10,421 Los Angeles CA Unified School District GO 5.250% 7/1/25 1,600 1,647 Los Angeles CA Unified School District GO 4.500% 7/1/26 (2) 10,000 9,366 Los Angeles CA Unified School District GO 5.000% 7/1/26 5,710 5,741 Los Angeles CA Unified School District GO 5.000% 7/1/26 6,270 6,304 Los Angeles CA Unified School District GO 5.000% 7/1/27 1,595 1,595 Los Angeles CA Unified School District GO 4.500% 1/1/28 (14) 7,725 7,074 Los Angeles CA Unified School District GO 5.000% 7/1/28 (2) 7,845 7,773 Los Angeles CA Unified School District GO 5.250% 7/1/28 5,000 5,066 Los Angeles CA Unified School District GO 5.000% 7/1/30 (2) 6,000 5,876 Los Angeles CA Unified School District GO 5.000% 7/1/30 (2) 6,485 6,351 Los Angeles CA Wastewater System Revenue 5.000% 6/1/26 (14) 26,535 26,999 Los Angeles County CA Capital Asset Leasing Corp. Revenue 6.000% 12/1/11 (2) 2,360 2,409 Los Angeles County CA Capital Asset Leasing Corp. Revenue 6.000% 12/1/13 (2) 2,760 2,919 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 6.000% 7/1/11 (2) 2,745 2,797 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/13 (12) 1,450 1,580 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/17 (4) 10,000 10,756 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/20 4,000 4,506 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/14 (14) 24,180 26,137 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/15 (14) 8,540 9,280 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/19 (14) 4,860 5,062 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/20 (14) 6,155 6,357 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/21 (14) 6,460 6,637 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/22 (14) 6,790 6,914 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/23 (14) 2,175 2,199 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/24 (14) 3,095 3,098 Los Angeles County CA Public Works Financing Authority Revenue (Regional Park & Open Space District) 5.250% 10/1/17 (4) 1,000 1,153 Los Angeles County CA Schools Regionalized Business Services Corp. COP 0.000% 8/1/11 (ETM) 1,945 1,925 Los Angeles County CA Schools Regionalized Business Services Corp. COP 0.000% 8/1/13 (ETM) 2,010 1,843 M-S-R California Energy Authority Revenue 7.000% 11/1/34 7,000 7,690 M-S-R California Public Power Agency Revenue (San Juan Project) 5.000% 7/1/13 (14) 1,500 1,516 Metropolitan Water District of Southern California Revenue VRDO 3.600% 3/1/11 10,500 10,500 Metropolitan Water District of Southern California Waterworks Revenue 5.000% 1/1/31 1,150 1,178 Modesto CA Irrigation District COP 5.000% 7/1/17 (14) 3,165 3,261 Modesto CA Irrigation District COP 5.000% 10/1/21 (2) 2,030 2,088 Modesto CA Irrigation District COP 5.000% 10/1/22 (2) 2,515 2,555 Modesto CA Irrigation District COP 5.000% 10/1/23 (2) 2,645 2,666 Modesto CA Irrigation District COP 5.000% 7/1/27 3,855 3,689 Modesto CA Irrigation District Financing Authority Revenue (Domestic Water Project) 5.125% 9/1/15 (2) 4,365 4,372 New Haven CA Unified School District GO 12.000% 8/1/12 (4)(ETM) 600 695 New Haven CA Unified School District GO 12.000% 8/1/12 (4) 2,840 3,282 New Haven CA Unified School District GO 12.000% 8/1/15 (4) 2,905 4,106 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) 5.875% 12/1/30 5,150 5,209 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) PUT 5.000% 2/7/13 5,000 5,342 Northern California Gas Authority No. 1 Revenue 0.653% 7/1/13 19,770 18,781 Northern California Gas Authority No. 1 Revenue 0.803% 7/1/17 23,385 19,839 Northern California Power Agency Capital Facilities Revenue 5.000% 8/1/20 1,000 1,075 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/16 1,745 1,954 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/17 3,290 3,690 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/19 1,500 1,674 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/20 3,500 3,812 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/21 2,500 2,690 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/22 3,395 3,599 Oakland CA COP 5.000% 4/1/11 (2) 1,855 1,858 Oakland CA Joint Powers Financing Authority Lease Revenue (Administration Buildings) 5.000% 8/1/23 (12) 5,000 5,101 Oakland CA Joint Powers Financing Authority Lease Revenue (Administration Buildings) 5.000% 8/1/24 (12) 3,695 3,765 Oakland CA Joint Powers Financing Authority Lease Revenue (Administration Buildings) 5.000% 8/1/25 (12) 5,405 5,472 Oakland CA Joint Powers Financing Authority Lease Revenue (Administration Buildings) 5.000% 8/1/26 (12) 4,190 4,213 Oakland CA Joint Powers Financing Authority Lease Revenue (Convention Center) 5.500% 10/1/12 (2) 3,000 3,096 Oakland CA Joint Powers Financing Authority Lease Revenue (Convention Center) 5.500% 10/1/13 (2) 1,500 1,563 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.500% 9/1/13 (14) 3,990 4,143 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.500% 9/1/15 (14) 3,790 3,893 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.500% 9/1/16 (14) 6,210 6,350 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/20 (2) 12,870 11,983 Oakland CA Unified School District GO 5.000% 8/1/19 (4) 13,425 14,262 Orange County CA Airport Revenue 5.000% 7/1/11 (4) 3,165 3,211 Orange County CA Airport Revenue 5.000% 7/1/17 (4) 1,725 1,834 Orange County CA Development Agency Tax Allocation Revenue 5.250% 9/1/14 (14) 1,415 1,441 Orange County CA Development Agency Tax Allocation Revenue 5.250% 9/1/15 (14) 1,485 1,509 Orange County CA Development Agency Tax Allocation Revenue 5.375% 9/1/16 (14) 1,570 1,595 Orange County CA Water District COP 5.000% 8/15/29 6,925 7,029 Palo Alto CA Unified School District GO 0.000% 8/1/24 15,890 7,572 Palomar Pomerado Health System California Revenue 5.375% 11/1/12 (14) 7,080 7,088 Palomar Pomerado Health System California Revenue COP 6.625% 11/1/29 5,000 4,991 Pasadena CA Electric Revenue 5.000% 6/1/12 (Prere.) 2,535 2,680 Pasadena CA Electric Revenue 5.000% 6/1/12 (Prere.) 2,320 2,452 Pomona CA Single Family Mortgage Revenue 7.600% 5/1/23 (ETM) 10,805 13,955 Port of Oakland CA Revenue 5.000% 11/1/11 (14) 5,160 5,291 Port of Oakland CA Revenue 5.000% 11/1/12 (14) 2,650 2,789 Port of Oakland CA Revenue 5.000% 11/1/19 (14) 7,750 8,124 Port of Oakland CA Revenue 5.000% 11/1/19 (14) 8,000 8,386 Port of Oakland CA Revenue 5.000% 11/1/20 (14) 4,825 5,006 Port of Oakland CA Revenue 5.000% 11/1/26 (14) 9,700 9,534 Poway CA Unified School District GO 0.000% 8/1/17 2,000 1,554 Poway CA Unified School District GO 0.000% 8/1/18 4,565 3,244 Poway CA Unified School District GO 0.000% 8/1/19 5,425 3,577 Poway CA Unified School District GO 0.000% 8/1/20 3,280 1,975 Poway CA Unified School District GO 0.000% 8/1/28 9,070 2,848 Rancho Cucamonga CA Redevelopment Agency Tax Allocation Revenue (Rancho Redevelopment Project) 5.000% 9/1/15 (2) 2,835 2,934 Rancho Cucamonga CA Redevelopment Agency Tax Allocation Revenue (Rancho Redevelopment Project) 5.000% 9/1/16 (2) 5,100 5,245 Rancho Mirage CA Joint Powers Financing Authority Revenue (Eisenhower Medical Center) 5.000% 7/1/27 12,000 10,499 Regents of The University of California Revenue (Multiple Purpose Project) 5.000% 9/1/11 (Prere.) 4,820 4,983 Riverside CA Electric Revenue 5.000% 10/1/24 (4) 1,000 1,022 Riverside CA Electric Revenue 5.000% 10/1/25 (4) 2,000 2,031 Riverside CA Electric Revenue 5.000% 10/1/26 (4) 2,500 2,522 Riverside CA Electric Revenue 5.000% 10/1/27 (4) 3,570 3,579 Rocklin CA Unified School District GO 0.000% 8/1/23 (14) 7,030 3,318 Rocklin CA Unified School District GO 0.000% 8/1/24 (14) 2,965 1,298 Roseville CA Electric System Revenue 5.000% 2/1/30 6,120 6,046 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/18 4,180 4,222 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/19 10,000 9,823 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/20 2,000 1,938 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/17 1,250 1,386 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/18 725 802 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/19 900 991 Sacramento CA Cogeneration Authority Revenue 5.250% 7/1/20 1,250 1,392 Sacramento CA Cogeneration Authority Revenue 5.250% 7/1/21 1,000 1,109 Sacramento CA Financing Authority Lease Revenue 5.375% 12/1/12 (Prere.) 4,395 4,766 Sacramento CA Financing Authority Lease Revenue 5.000% 11/1/14 (14) 2,910 2,987 Sacramento CA Financing Authority Lease Revenue 5.375% 12/1/14 (4) 1,630 1,738 Sacramento CA Financing Authority Lease Revenue 5.000% 12/1/19 (14) 12,860 13,286 Sacramento CA Financing Authority Lease Revenue 5.000% 12/1/20 (14) 13,670 14,046 Sacramento CA Municipal Utility District Financing Authority Revenue 5.000% 7/1/21 (14) 7,710 7,776 Sacramento CA Municipal Utility District Revenue 5.000% 11/15/12 (14) 2,185 2,320 Sacramento CA Municipal Utility District Revenue 5.250% 8/15/13 (4) 1,000 1,018 Sacramento CA Municipal Utility District Revenue 5.250% 8/15/14 (4) 2,500 2,539 Sacramento CA Municipal Utility District Revenue 5.000% 7/1/17 (14) 4,000 4,146 Sacramento CA Municipal Utility District Revenue 5.250% 7/1/24 (2) 10,000 10,635 Sacramento County CA Airport Revenue 5.000% 7/1/23 (4) 2,000 2,031 Sacramento County CA Airport Revenue 5.000% 7/1/24 (4) 2,500 2,518 Sacramento County CA Airport Revenue 5.000% 7/1/24 (4) 1,785 1,839 Sacramento County CA Airport Revenue 5.000% 7/1/26 2,650 2,627 Sacramento County CA Airport Revenue 5.000% 7/1/28 1,250 1,226 Sacramento County CA Airport Revenue 5.000% 7/1/30 3,615 3,523 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 12/1/21 (14) 1,850 1,974 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 12/1/22 (14) 5,495 5,797 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 12/1/23 (14) 7,030 7,345 Sacramento County CA Water Financing Authority Revenue (Agency Zones 40 & 41) 5.000% 6/1/13 (Prere.) 1,235 1,352 San Bernardino County CA Justice Center & Airport COP 5.000% 7/1/14 (14) 5,585 5,908 San Bernardino County CA Medical Center COP 5.500% 8/1/17 (14) 4,710 4,849 San Bernardino County CA Medical Center COP 6.500% 8/1/17 (14) 5,000 5,307 San Bernardino County CA Medical Center COP 5.500% 8/1/22 (14) 8,940 9,276 San Bernardino County CA Transportation Authority Sales Tax RAN 5.000% 5/1/12 5,000 5,229 San Diego CA Financing Authority Lease Revenue 5.250% 4/1/12 (2) 3,000 3,008 San Diego CA Financing Authority Lease Revenue 5.250% 4/1/14 (2) 5,680 5,690 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/24 3,000 3,145 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/25 2,000 2,112 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/26 5,000 5,234 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/27 6,000 6,117 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/27 5,000 5,200 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/28 1,825 1,851 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/27 4,215 4,287 San Diego CA Public Facilities Financing Authority Water Revenue 5.125% 8/1/28 5,000 5,104 San Diego CA Public Facilities Financing Authority Water Revenue 5.250% 8/1/28 5,355 5,528 San Diego CA Unified School District GO 0.000% 7/1/14 (14) 3,400 3,126 San Diego CA Unified School District GO 0.000% 7/1/18 (14) 9,500 6,784 San Diego CA Unified School District GO 5.500% 7/1/20 (4) 9,490 10,954 San Diego CA Unified School District GO 5.500% 7/1/21 (4) 11,470 12,998 San Diego CA Unified School District GO 5.500% 7/1/22 (4) 12,790 14,376 San Diego CA Unified School District GO 5.500% 7/1/23 (4) 9,210 10,259 San Diego CA Unified School District GO 0.000% 7/1/26 8,425 3,282 San Diego CA Unified School District GO 5.500% 7/1/26 (4) 7,490 8,226 San Diego CA Unified School District GO 0.000% 7/1/27 8,500 3,075 San Diego CA Unified School District GO 0.000% 7/1/28 8,000 2,674 San Diego CA Unified School District GO 0.000% 7/1/30 9,985 2,892 San Diego CA Unified School District GO 0.000% 7/1/30 2,500 724 San Diego County CA COP 5.000% 2/1/22 (2) 2,000 2,053 San Diego County CA COP 5.000% 2/1/24 (2) 1,500 1,518 San Diego County CA COP 5.000% 2/1/26 (2) 1,000 1,003 San Diego County CA COP VRDO 0.270% 3/7/11 LOC 15,455 15,455 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.000% 2/1/23 4,285 4,489 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.000% 2/1/25 4,820 4,940 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.250% 2/1/26 1,140 1,178 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.000% 2/1/27 2,420 2,447 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.500% 2/1/28 5,780 6,001 San Diego County CA Regional Transportation Authority Sales Tax Revenue VRDO 0.240% 3/7/11 5,000 5,000 San Diego County CA Water Authority Financing Agency Water Revenue 5.000% 5/1/27 2,000 2,062 San Diego County CA Water Authority Revenue COP 5.250% 5/1/15 (14) 6,215 6,975 San Diego County CA Water Authority Revenue COP 5.250% 5/1/16 (14) 7,880 8,975 San Diego County CA Water Authority Revenue COP 5.250% 5/1/21 (14) 6,725 7,495 San Diego County CA Water Authority Revenue COP 5.250% 5/1/22 (14) 7,075 7,765 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/23 9,560 10,372 San Francisco CA City & County (Laguna Honda Hospital) GO 5.000% 6/15/16 (2) 8,000 8,540 San Francisco CA City & County International Airport Revenue 5.250% 5/1/12 (14)(Prere.) 4,015 4,242 San Francisco CA City & County International Airport Revenue 5.250% 5/1/12 (14)(Prere.) 2,430 2,553 San Francisco CA City & County International Airport Revenue 5.250% 5/1/12 (14)(Prere.) 3,185 3,347 San Francisco CA City & County International Airport Revenue 5.250% 5/1/20 (14) 5,000 5,456 San Francisco CA City & County International Airport Revenue 5.000% 5/1/24 (14) 10,000 10,093 San Francisco CA City & County International Airport Revenue 5.000% 5/1/25 (14) 2,000 2,009 San Francisco CA City & County International Airport Revenue 5.250% 5/1/26 25,000 25,371 San Francisco CA City & County International Airport Revenue 5.000% 5/1/27 (14) 13,075 12,945 San Francisco CA City & County International Airport Revenue VRDO 0.210% 3/7/11 LOC 12,500 12,500 San Francisco CA City & County Public Utility Commission Revenue 5.000% 11/1/29 2,460 2,510 San Francisco CA City & County Public Utility Commission Revenue 5.000% 11/1/29 10,000 10,204 San Francisco CA City & County Public Utility Commission Revenue 5.000% 11/1/30 2,705 2,739 San Francisco CA City & County Public Utility Commission Water Revenue 5.000% 11/1/26 2,995 3,097 San Francisco CA City & County Redevelopment Agency Lease Revenue (Moscone Center) 5.000% 7/1/16 (4) 3,270 3,342 San Francisco CA City & County Water Revenue 5.000% 11/1/12 (Prere.) 4,865 5,222 San Joaquin County CA Delta Community College District Election GO 0.000% 8/1/26 (4) 15,500 5,719 San Joaquin County CA Delta Community College District Election GO 0.000% 8/1/27 (4) 15,500 5,218 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/14 (14) 5,500 4,548 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/1/20 (ETM) 2,500 1,864 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/1/23 (ETM) 16,000 9,964 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/24 (14) 7,000 2,303 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/1/25 (ETM) 17,750 9,770 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/1/26 (ETM) 14,350 7,403 San Jose CA Airport Revenue 5.375% 3/1/13 (4) 4,945 5,231 San Jose CA Airport Revenue 5.375% 3/1/14 (4) 7,550 7,941 San Jose CA Airport Revenue 5.375% 3/1/15 (4) 7,950 8,349 San Jose CA Airport Revenue 5.000% 3/1/24 (2) 2,035 2,053 San Jose CA Airport Revenue 5.000% 3/1/25 (2) 3,385 3,388 San Jose CA Airport Revenue 5.000% 3/1/26 (2) 3,850 3,818 San Jose CA Financing Authority Lease Revenue 5.000% 9/1/13 (14) 9,570 9,741 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.250% 8/1/13 (14) 5,000 5,186 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.250% 8/1/14 (14) 5,000 5,195 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/21 1,270 1,212 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/23 1,140 1,040 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/24 (14) 16,360 14,123 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/25 (14) 11,505 9,770 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.125% 8/1/25 570 506 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.250% 8/1/26 800 713 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.375% 8/1/29 1,355 1,195 San Mateo CA Union High School District GO 0.000% 9/1/12 (14) 1,180 1,151 San Mateo CA Union High School District GO 0.000% 9/1/13 (14) 1,715 1,619 San Mateo CA Union High School District GO 0.000% 9/1/14 (14) 1,500 1,366 San Mateo County CA Community College District GO 5.375% 9/1/15 (14) 1,300 1,375 San Mateo County CA Community College District GO 0.000% 9/1/21 (14) 4,645 2,656 San Mateo County CA Community College District GO 0.000% 9/1/22 (14) 5,675 3,092 San Mateo County CA Community College District GO 0.000% 9/1/24 (14) 2,825 1,304 San Mateo County CA Community College District GO 0.000% 9/1/25 (14) 4,000 1,720 San Mateo County CA Community College District GO 5.000% 9/1/26 3,170 3,270 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.625% 7/15/25 2,455 2,454 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.250% 7/15/28 2,000 2,044 Santa Ana CA Community Redevelopment Agency Tax Allocation Revenue (South Main Street) 5.000% 9/1/18 (14) 2,685 2,677 Santa Barbara County CA COP 5.250% 12/1/12 (2) 1,000 1,051 Santa Barbara County CA COP 5.250% 12/1/13 (2) 2,355 2,476 Santa Barbara County CA COP 5.250% 12/1/15 (2) 1,065 1,120 Santa Barbara County CA COP 5.250% 12/1/16 (2) 1,760 1,850 Santa Clara CA Electric Revenue 5.250% 7/1/18 (14) 1,720 1,826 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 11/15/17 11,540 12,830 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 11/15/18 7,920 8,783 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 5/15/28 10,000 10,053 Santa Clara County CA Financing Authority Lease Revenue (VMC Facility Replacement Project) 7.750% 11/15/11 (2) 1,000 1,050 Santa Clara County CA Financing Authority Lease Revenue (VMC Facility Replacement Project) VRDO 0.210% 3/7/11 4,300 4,300 Santa Monica CA Community College District GO 0.000% 8/1/26 11,025 4,410 Santa Rosa CA Wastewater Revenue 0.000% 9/1/28 (4) 11,095 3,464 Simi Valley CA Unified School District GO 0.000% 8/1/26 (4) 3,030 1,134 Simi Valley CA Unified School District GO 0.000% 8/1/27 (4) 2,900 1,002 Solano County CA COP 5.000% 11/1/17 (14) 4,110 4,466 Solano County CA COP 5.000% 11/1/18 (14) 3,810 4,089 Solano County CA COP 5.000% 11/1/19 (14) 3,995 4,246 Solano County CA COP 5.000% 11/1/20 (14) 4,195 4,405 Solano County CA COP 5.000% 11/1/21 (14) 4,405 4,590 South Orange County CA Public Financing Authority Special Tax Revenue 7.000% 9/1/11 (14) 3,490 3,585 South Orange County CA Public Financing Authority Special Tax Revenue 5.375% 8/15/12 (4) 5,605 5,626 South Orange County CA Public Financing Authority Special Tax Revenue (Portola Hills/Lomas Laguna) 5.250% 8/15/13 (2) 2,290 2,293 South San Francisco CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/31 (14) 7,255 6,068 Southern California Public Power Authority Revenue 5.000% 7/1/28 10,000 10,141 Southern California Public Power Authority Revenue 5.000% 7/1/29 5,000 5,044 Southern California Public Power Authority Revenue (Linden Windenergy Project) 5.000% 7/1/28 3,500 3,549 Southern California Public Power Authority Revenue (Linden Windenergy Project) 5.000% 7/1/29 2,500 2,522 Southern California Public Power Authority Revenue (Linden Windenergy Project) 5.000% 7/1/30 2,500 2,509 Southern California Public Power Authority Revenue (Mead-Adelanto Project) VRDO 0.190% 3/1/11 2,800 2,800 Southern California Public Power Authority Revenue (Milford Wind Corridor Phase I Project) 5.000% 7/1/29 5,000 5,042 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/18 1,040 1,034 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/23 5,250 5,157 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/24 5,000 4,866 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/25 10,280 9,935 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/26 2,500 2,398 Southern California Public Power Authority Revenue (San Juan Unit 3) 5.500% 1/1/13 (4) 3,500 3,779 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/23 5,000 5,224 Tobacco Securitization Authority Revenue (Southern California Tobacco Settlement) 4.750% 6/1/25 8,790 7,280 Tulare County CA COP 5.000% 8/15/15 (14) 6,460 6,920 Turlock CA Irrigation District Revenue 5.000% 1/1/21 3,805 4,002 Turlock CA Irrigation District Revenue 5.000% 1/1/22 5,415 5,610 University of California Regents Medical Center Revenue 5.000% 5/15/19 (14) 5,075 5,417 University of California Regents Medical Center Revenue 5.000% 5/15/20 (14) 5,065 5,363 University of California Regents Medical Center Revenue 5.000% 5/15/25 19,385 19,404 University of California Regents Medical Center Revenue 5.000% 5/15/26 14,095 13,975 University of California Revenue 3.000% 5/15/11 1,235 1,242 University of California Revenue 3.000% 5/15/12 2,000 2,057 University of California Revenue 5.000% 5/15/17 (4) 20,620 23,114 University of California Revenue 5.000% 5/15/18 (4) 10,000 11,149 University of California Revenue 5.000% 5/15/19 (4) 4,275 4,723 University of California Revenue 5.000% 5/15/20 (4) 30,900 33,111 University of California Revenue 5.000% 5/15/21 (4) 14,915 15,850 University of California Revenue 4.750% 5/15/23 (14) 11,185 11,288 University of California Revenue 5.750% 5/15/25 3,000 3,352 University of California Revenue 4.750% 5/15/26 21,320 21,273 University of California Revenue 5.000% 5/15/26 (14) 10,000 10,378 1 University of California Revenue TOB VRDO 0.260% 3/7/11 (4) 15,255 15,255 1 University of California Revenue TOB VRDO 0.320% 3/7/11 (4) 5,000 5,000 Ventura County CA Community College District GO 5.000% 8/1/16 (14) 3,100 3,280 Ventura County CA Community College District GO 5.000% 8/1/17 (14) 2,300 2,432 Ventura County CA Community College District GO 0.000% 8/1/28 15,000 4,988 Vista CA Unified School District GO 5.375% 8/1/12 (4)(Prere.) 1,695 1,811 Vista CA Unified School District GO 5.375% 8/1/12 (4)(Prere.) 1,455 1,555 Vista CA Unified School District GO 5.375% 8/1/15 (4) 150 158 Vista CA Unified School District GO 5.375% 8/1/16 (4) 190 200 Vista CA Unified School District GO 5.375% 8/1/17 (4) 160 168 Washington Township CA Health Care District Revenue 6.000% 7/1/29 1,000 987 West Contra Costa CA Unified School District GO 6.000% 8/1/26 5,000 5,241 Puerto Rico (0.9%) Puerto Rico Aqueduct & Sewer Authority Revenue 6.250% 7/1/12 (14)(ETM) 1,000 1,076 Puerto Rico Electric Power Authority Revenue 6.000% 7/1/12 (14) 8,235 8,709 Puerto Rico GO 6.500% 7/1/11 (14) 2,500 2,545 Puerto Rico Highway & Transportation Authority Revenue 5.500% 7/1/13 (14) 2,250 2,343 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/21 (3) 5,000 5,106 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/23 (3) 1,585 1,591 Puerto Rico Municipal Finance Agency GO 5.000% 7/1/14 (11) 1,360 1,434 Puerto Rico Municipal Finance Agency GO 5.250% 7/1/16 (11) 1,400 1,449 Puerto Rico Municipal Finance Agency GO 5.250% 7/1/18 (11) 1,000 1,024 Puerto Rico Public Finance Corp. Revenue PUT 5.750% 2/1/12 LOC 20,000 20,471 Virgin Islands (0.0%) Virgin Islands Public Finance Authority Revenue 5.250% 10/1/15 2,200 2,318 Total Tax-Exempt Municipal Bonds (Cost $4,996,895) Total Investments (99.2%) (Cost $4,996,895) Other Assets and Liabilities-Net (0.8%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2011, the aggregate value of these securities was $72,785,000, representing 1.4% of net assets. 2 Securities with a value of $4,303,000 have been segregated as initial margin for open futures contracts. Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. California Intermediate-Term Tax-Exempt Fund Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). California Intermediate-Term Tax-Exempt Fund The following table summarizes the fund's investments as of February 28, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds  4,986,536  Futures ContractsAssets 1 10   Futures ContractsLiabilities 1 (312)   Total 302 4,986,536  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At February 28, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year U.S. Treasury Note June 2011 (311) (67,890) (114) 5-Year U.S. Treasury Note June 2011 (635) (74,255) (200) 10-Year U.S. Treasury Note June 2011 (1,045) (124,404) (400) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At February 28, 2011, the cost of investment securities for tax purposes was $4,999,918,000. Net unrealized depreciation of investment securities for tax purposes was $13,382,000, consisting of unrealized gains of $92,020,000 on securities that had risen in value since their purchase and $105,402,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARDCALIFORNIA TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 15, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARDCALIFORNIA TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 15, 2011 VANGUARD CALIFORNIA TAX-FREE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: April 15, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
